Exhibit 10.10

 

 

 

 

MINERALS TECHNOLOGIES INC. RETIREMENT PLAN

(As amended and restated effective as of January 1, 2006,
with certain other effective dates)

 

 

 

 

 

 

 

 

July 2006

 

--------------------------------------------------------------------------------



MINERALS TECHNOLOGIES INC. RETIREMENT PLAN
(as amended and restated effective as of January 1, 2006
with certain other effective dates)

Table of Contents

            Page   Article 1.   The Plan   1     1.1    Background of Plan   1  
  1.2   Applicability of Plan   1     1.3   Purpose of Plan   1 Article 2.  
Definitions   2     2.1   Definitions   2     2.2   Gender and Number   15
Article 3.   Participation   15     3.1   Commencement of Participation   15    
3.2   Cessation of Participation   15 Article 4.   Normal Retirement Benefit  
16     4.1   Normal Retirement Benefit   16     4.2   Vesting and Early
Commencement of Retirement Benefit Payments   19     4.3   Deferred Retirement  
21     4.4   Disability Retirement   21     4.5   Adjustment for In-Service
Payments   22     4.6   Transfer of Employment   22 Article 5.   Effect of
Continued Employment or Reemployment on Retirement Benefits   23     5.1  
Reemployment After a Member’s Annuity Starting Date   23     5.2   Reemployment
Before a Member’s Annuity Starting Date   23     5.3   Reemployment or
Continuation of Employment After a Member’s Normal                       
Retirement Date   23     5.4   Suspension of Benefits Notice Procedures   23
Article 6.   Form of Payment of Retirement Benefits   24     6.1   Automatic
Form of Payment   24     6.2   Automatic Joint and Surviving Spouse Annuity   24
    6.3   Other Optional Forms of Payment   28     6.4   Distribution
Requirements   29     6.5   Amounts Not Exceeding $1,000   31     6.6  
Designation of Beneficiary   31     6.7   Death of Beneficiary Prior to Member’s
Separation from Service Date   31     6.8   Optional Direct Rollovers of
Eligible Rollover Distributions   31 Article 6-A. Minimum Distribution
Requirements   34     6-A.1  General Rules   34     6-A.2  Time and Manner of
Distribution   34     6-A.3. Determination of Amount to be Distributed Each Year
  35     6-A.4 Requirements For Annuity Distributions That Commence During
Member's               Lifetime   37     6-A.5 Requirements For Minimum
Distributions Where Member Dies Before Date               Distributions Begin 38
    6-A.6 Definitions 39


(i)

--------------------------------------------------------------------------------



Table of Contents (continued)           Page   Article 7.    Preretirement Death
Benefits   40     7.1 Unmarried Member   40     7.2 Married Member   40     7.3
Amounts Not Exceeding $1,000   42 Article 8.   Maximum Benefit Limitations   42
    8.1 General Rule   42     8.2 Adjustment for Other Forms of Payment   43    
8.3 Adjustment for Benefits Commencing Before Age 62   43     8.4 Adjustment for
Benefits Commencing After Age 65   43     8.5 Adjustment of Limitation for Years
of Vesting Service   43     8.6 Limitation Year   43     8.7 Definitions   43
Article 9.   Amendment and Termination   45     9.1 Amendment of the Plan   45  
  9.2 Termination of the Plan   45     9.3 Vesting on Termination or Partial
Termination   45     9.4 Termination of the Trust   45     9.5 Distribution on
Termination   46     9.6 Merger, Consolidation or Transfer   46     9.7
Restrictions on Benefits and Distributions to Certain Members   46     9.8 Plan
Participation by Associate Companies   49 Article 10.  Contributions   49    
10.1  Employer Contributions   50     10.2  Reversion of Employer Contributions
  50     10.3  Rollover Contributions   50 Article 11.  Administration of the
Plan   50     11.1  Responsibility for Plan and Trust Administration   50    
11.2  Operation of the Committees   51     11.3  Powers and Duties of the
Retirement Committee   51     11.4  Duties of the Plan Assets Committee   53    
11.5  Duties of the Trustee   54     11.6  Standard of Duty   55     11.7
 Funding and Investment Policy   55     11.8  Compensation and Expenses   55    
11.9  Non-Liability and Indemnification   56     11.10 Claims Procedure   56
Article 12.  Trust Arrangements   58     12.1  Appointment of Trustee   58    
12.2  Removal of Trustee; Appointment of Other Trustee   58     12.3  Change in
Trust Agreements   58 Article 13.  Top-Heavy Plan Provisions   58     13.1
 General Rule   58     13.2  When Plan is Top-Heavy   58


(ii)

--------------------------------------------------------------------------------



Table of Contents (continued)         Page  
13.3
  When Plan is in Top-Heavy Group   59
13.4
  Minimum Benefit   60
13.5
  Accelerated Vesting   60
13.6
  Limitation on Earnings   61
13.7
  Definitions   61
Article 14. Miscellaneous
  61
                 14.1
  No Employment Rights Created   61
14.2
  Rights to Trust Assets   61
14.3
  Nonalienation of Benefits   62
14.4
  Expenses   62
14.5
  Severability   62
14.6
  Governing State   63
14.7
  Facility of Payment   63
14.8
  Missing Persons   63
14.9
  Titles   63


(iii)

--------------------------------------------------------------------------------



Article 1. The Plan

1.1 Background of Plan
Effective as of October 22, 1992, Minerals Technologies Inc. (the “Company”)
adopted the Minerals Technologies Inc. Retirement Annuity Plan (the “Retirement
Annuity Plan”) for the purpose of providing pensions upon retirement from
service to employees of the Company and its subsidiaries and affiliates
participating in the Plan. Members in the Retirement Annuity Plan accrued a
retirement benefit for each year of participation consisting of a percentage of
the Member’s compensation. Subsequent to its effective date, the Company amended
the Retirement Annuity Plan from time to time to make desired changes and to
comply with various statutory and regulatory requirements that became effective
after the effective date.

Effective as of January 1 2002, the Company amended the Retirement Annuity Plan
to provide that employees employed on or after January 1, 2002 would accrue
benefits under a cash balance formula and that Members who were accruing
benefits under the Retirement Annuity Plan on December 31, 2001 generally would
continue to accrue benefits under the career earnings benefit formula that was
in effect on December 31, 2001. In connection with such amendment, the name of
the Retirement Annuity Plan was changed to the Minerals Technologies Inc.
Retirement Plan (the “Plan”), effective as of January 1, 2002.

Effective as of January 1, 2005, with certain other effective dates, the Plan
was amended and restated to incorporate certain clarifying changes relating to
the operation and administration of the Plan.

Effective as of January 1, 2006, with certain other effective dates, the Plan is
being amended and restated to amend the Plan's definition of the term “Career
Earnings.”

The Plan, as hereinafter amended and restated, shall be effective as of January
1, 2006, except that certain amendments shall have other effective dates as set
forth in the Plan.

1.2 Applicability of Plan
Except as otherwise expressly indicated, the provisions of the Plan are
applicable only to Eligible Employees in the employ of an Employer on and after
January 1, 2002. The Plan shall preserve all rights accrued and not forfeited by
Members under the Plan as of December 31, 2001. Unless the Plan specifies
otherwise, the rights and benefits of any Employee who terminates employment
prior to the effective date of the provisions of this restated Plan shall be
governed by the Plan provisions in effect at the time of such Employee’s
termination of employment.

1.3 Purpose of Plan
The Plan is intended to meet the requirements for qualification under Section
401(a) of the Internal Revenue Code of 1986, as amended from time to time and
the Trust established under the Plan is intended to be exempt from taxation as
provided under Code Section 501(a). Certain provisions contained in the Plan are
intended to comply with the requirements of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and with certain other qualification
requirements resulting from changes in statutes, or from regulations or other
guidance published in the Internal Revenue Bulletin since the enactment of
EGTRRA, to the extent that such requirements are required to be taken into
account in this written Plan document.

1

--------------------------------------------------------------------------------



Article 2. Definitions

2.1 Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided.

(a) “Accrued Benefit” shall mean, as of any given date, the monthly amount of
retirement income that would be payable in the form of a Single Life Annuity
commencing on the Member’s Normal Retirement Date (or the Member’s Severance
from Service Date, if later), based on the value of the Member’s Cash Balance
Account or, if applicable, the Member’s benefit under the Career Earnings
Formula as of such date.   (b)      “Actuarial Equivalent” shall mean an
equivalent amount determined on the basis of the following factors:     (1)     
Benefit Payable Under Cash Balance Formula.      (A)      In the case of a
benefit payable pursuant to Section 4.1(c), the amount payable in the form of a
lump-sum payment shall be equal to the value of the Member’s Cash Balance
Account as of the last day of the month prior to the month in which distribution
occurs.      (B) In determining the amount of a benefit payable in the form of a
Single Life Annuity under Sections 2.1(a) and 6.3(c), actuarial equivalence as
of any given date shall be determined by applying to the Member’s Cash Balance
Account, valued as of the Annuity Starting Date, a factor determined on the
basis of—       (i)      an interest rate equal to the applicable interest rate
(within the meaning of Code section 417(e)(3)), determined for the full calendar
month that is four months prior to the month in which the Annuity Starting Date
occurs; and       (ii) for all such benefits payable on an Annuity Starting Date
that is on or prior to December 31, 2002, the 1983 Group Annuity Mortality Table
weighted 50 percent male; and for all such benefit payments payable on an
Annuity Starting Date that is on or after January 1, 2003, the 1994 Group
Annuity Reserve Table weighted 50 percent male, projected to 2002; or such other
mortality assumption as shall be prescribed by the Secretary of the Treasury,
which assumption shall be based on the prevailing commissioners’ standard table
described in Code section 807(d)(5)(A) used to determine reserves for group
annuity contracts issued on the date the determination is being made (without
regard to any other subparagraph of Code section 807(d)(5)).      (C) In
determining the amount of a benefit payable in the form of an Automatic Joint
and Surviving Spouse Annuity under Section 6.2 or under an optional  

2

--------------------------------------------------------------------------------



              form available to a Member under Section 6.3(d) or (e), actuarial
equivalence as of any given date shall be determined by applying to the Member’s
Single Life Annuity as determined in Section 2.1(b)(1)(B), valued as of the
Annuity Starting Date, a factor determined on the basis of—                 (i)
An interest rate assumption of 7½% per annum; and         (ii)      for all such
benefits payable on an Annuity Starting Date that is on or prior to December 31,
2002, the 1983 Group Annuity Mortality Table weighted 50 percent male; and for
all such benefit payments payable on an Annuity Starting Date that is on or
after January 1, 2003, the 1994 Group Annuity Reserve Table weighted 50 percent
male, projected to 2002; or such other mortality assumption as shall be
prescribed by the Secretary of the Treasury, which assumption shall be based on
the prevailing commissioners’ standard table described in Code section
807(d)(5)(A) used to determine reserves for group annuity contracts issued on
the date the determination is being made (without regard to any other
subparagraph of Code section 807(d)(5)).     (2)      Benefit Payable Under
Career Earnings Formula. In determining the amount of a benefit payable in the
form of an Automatic Joint and Surviving Spouse Annuity under Section 6.2, or a
Joint and Contingent Annuitant Option and/or Level Income Option under Section
6.3, and for purposes of determining any adjustment to be made to a Member’s
Accrued Benefit under Section 6.4(b), actuarial equivalence as of any given date
shall be determined using an interest rate assumption of 7½% per annum and the
mortality table described in Section 2.1(b)(2)(B). In determining the amount of
benefit payable in the form of a lump-sum payment under Section 6.3(b) and for
purposes of determining whether the cash-out provisions of Section 7.3 shall be
applicable, actuarial equivalence as of any given date shall be determined
using—      (A)      an interest rate equal to the annual rate of interest on
30-year Treasury securities or the generally accepted proxy therefor, in each
case as specified by the Commissioner of the Internal Revenue Service for the
full calendar month four months prior to the month in which the Member retires;
and      (B) for all such benefits payable on an Annuity Starting Date that is
on or prior to December 31, 2002, the 1983 Group Annuity Mortality Table
weighted 50 percent male; and for all such benefit payments payable on an
Annuity Starting Date that is on or after January 1, 2003, the 1994 Group
Annuity Reserve Table weighted 50 percent male, projected to 2002; or such other
mortality assumption as shall be prescribed by the Secretary of the Treasury,
which assumption shall be based on the prevailing commissioners’ standard table
described in Code section 807(d)(5)(A) used to determine reserves for group
annuity contracts issued on the date the determination is being made (without
regard to any other subparagraph of Code section 807(d)(5)).  

3

--------------------------------------------------------------------------------



  (3)      Maximum Benefit Limitations.      (A)      Commencement Prior to Age
62; Adjustment for Certain Forms of Payment Under Section 8.2. In determining
the adjusted maximum benefit limitations under Section 8.3(b) (for benefits
commencing before age 62) or under Section 8.2 (for certain forms of payment),
actuarial equivalence shall be based on whichever of the following sets of
actuarial assumptions result in the lower Retirement Benefit: (i) the assumed
rate of interest and the mortality table specified in Sections 2.1(b)(1) and
2.1(b)(2), as applicable, or (ii) a 5 percent assumed rate of interest and the
mortality table specified in Section 2.1(b)(2).      (B) Commencement After Age
65. In determining the adjusted maximum benefit limitations under Section 8.4
(for benefits commencing after age 65), actuarial equivalence shall be based on
whichever of the following sets of actuarial assumptions result in the lower
Retirement Benefit: (i) the assumed rate of interest and the mortality table
specified in Sections 2.1(b)(1) and 2.1(b)(2), as applicable, or (ii) a 5
percent assumed rate of interest and the mortality table specified in Sections
2.1(b)(1) and 2.1(b)(2), as applicable.      (C) Top Heavy Factors. In
determining present value under the top-heavy provisions of Article 13,
actuarial equivalence shall be based on the Pension Benefit Guaranty Corporation
immediate annuity lump-sum factor, with male and female factors equally
weighted, as in effect three (3) months prior to the member’s Severance from
Service Date and the mortality assumptions specified in Section 2.1(b)(2)(B).  
   Notwithstanding the foregoing limitations, the benefit determined under this
subsection shall in no event be less than the Member’s Accrued Benefit as of
July 1, 1995, determined by applying a 5 percent assumed rate of interest in
lieu of the applicable interest rate under Code section 417(e)(3), wherever the
same appears in Section 2.1(b)(4)(A).   (c)      “Affiliated Company” shall
mean—     (1) any corporation while it is a member of the same controlled group
of corporations (within the meaning of Code section 414(b)) as the Company,    
(2) any other trade or business (whether or not incorporated) while it is under
common control with the Company within the meaning of Code section 414(c),    
(3) any organization (whether or not incorporated) during any period in which it
(along with the Company) is a member of an affiliated service group (within the
meaning of Code section 414(m)), and     (4) any entity required to be
aggregated with the Company pursuant to Code section 414(o) and the regulations
thereunder;  

4

--------------------------------------------------------------------------------



  provided that, for purposes of Article 8 (regarding maximum benefit
limitations), in determining common control under Code sections 414(b) and (c),
the phrase “more than 50 percent” shall be substituted for the phrase “at least
80 percent” each place the latter appears in Code section 1563 (and regulations
thereunder) and in regulations under Code section 414(c).   (d)      “Annual Pay
Credits” shall mean amounts credited to a Member’s Cash Balance Account, in
accordance with Section 4.1(d).   (e) “Annuity Starting Date” shall be defined
as follows:     (1)      Benefits Payable in the Form of an Annuity. In the case
of benefits payable in the form of an annuity, Annuity Starting Date shall mean
the first day of the first period for which an amount is payable under the Plan.
    (2) Benefits Payable in the Form of a Lump-Sum Payment. In the case of a
benefit payable in the form of a lump-sum payment, Annuity Starting Date shall
mean the date on which all events have occurred which entitle the Member to such
benefit, but in no event earlier than the date that benefits become payable to
the Member under Section 4.1, 4.2, 4.3, 4.4 or 6.5, whichever is applicable.    
(3) Administrative Delay. For purposes of subsection (1), if a benefit payment
under the Plan has become payable to a Member but distribution has not yet
occurred solely for administrative reasons, the Member’s Annuity Starting Date
shall be deemed to have occurred on the date such payment first became payable.
  (f) “Anniversary Year” shall mean (1) the twelve-month period following the
date on which an Employee first begins his employment with the Company or an
Affiliated Company, as well as successive twelve-month periods thereafter, and
(2) the twelve-month period following the date on which an Employee returns to
the employ of the Company or an Affiliated Company after incurring a One-Year
Break in Service, as well as successive twelve-month periods thereafter. No
Anniversary Year shall be credited for purposes of vesting under Section 4.2(a)
unless in such Anniversary Year the Employee has completed 1,000 or more Hours
of Service for the Company or an Affiliated Company.   (g) “Associate Company”
shall mean any Affiliated Company of which Minerals Technologies Inc. owns
directly or indirectly at least 80% of the issued and outstanding shares of
stock, which, with the consent of Minerals Technologies Inc., adopts the Plan
pursuant to the provisions of Section 9.8 hereof, and, when action is required
to be taken hereunder by an Associate Company, such action shall be authorized
by its Board of Directors.   (h) “Automatic Joint and Surviving Spouse Annuity”
shall mean the annuity form of benefit payments described in Section 6.2.   (i)
“Beneficiary” shall mean the person, persons or trust, or the Member’s estate,
designated under Section 6.6 to receive benefits under the Plan after the
Member’s death.  

5

--------------------------------------------------------------------------------



(j)      “Career Earnings” shall mean the Member’s aggregate Earnings during his
period of Creditable Service, except that:     (1)      if the Member was
employed on October 1, 2006, the Member’s Earnings for each calendar year prior
to 2003 shall be the average of such Member’s Earnings during the five
consecutive calendar years prior to 2003 during which the Member rendered
Creditable Service which yield the highest average, provided such Member’s
Earnings are not reduced thereby; and     (2) if the Member was employed on
April 1, 1998, but terminated employment prior to October 1, 2006, the Member’s
Earnings for each calendar year prior to 1998 shall be the average of such
Member’s Earnings during the five consecutive calendar years prior to 1998
during which the Member rendered Creditable Service which yield the highest
average, provided such Member’s Earnings are not reduced thereby; and     (3) if
the Member was employed on July 1, 1995, but terminated employment prior to
April 1, 1998, the Member’s Earnings for each calendar year prior to 1995 shall
be the average of such Member’s Earnings during the five consecutive calendar
years prior to 1995 during which the Member rendered Creditable Service which
yield the highest average; provided such Member’s Earnings are not reduced
thereby; and     (4) if the Member was employed on October 22, 1992, but
terminated employment before July 1, 1995, the Member’s Earnings for each
calendar year prior to 1992 shall be the average of such Member’s Earnings
during the five consecutive calendar years prior to 1992 during which the Member
rendered Creditable Service which yield the highest average, provided such
Member’s Earnings are not reduced thereby; and     (5) in each case, only the
Member’s Earnings during his last 35 years of Creditable Service shall be
counted; provided, however, that, such a calculation shall not lessen such
Member’s Career Earnings below the result of a prior calculation.   (k) “Career
Earnings Formula” shall mean the benefit formula described in Section 4.1(b).  
(l) “Cash Balance Account” shall mean the notional account deemed to have been
estab- lished for each Member for the purpose of determining each Member’s
benefit under the Cash Balance Formula.   (m) “Cash Balance Formula” shall mean
shall mean the benefit formula described in Section 4.1(c).   (n) “Cessation of
Participation Date” shall mean the date that an Employee ceases to be an
Eligible Employee, notwithstanding that he remains an Employee on such date.  

6

--------------------------------------------------------------------------------



(o)      “Code” shall mean the Internal Revenue Code of 1986, as in effect at
the time with respect to which such term is used. A reference to a provision of
the Code shall, if such provision is amended, refer to the successor to such
provision.   (p) “Company” shall mean Minerals Technologies Inc., a Delaware
corporation, and any successor corporation and, when action is required to be
taken hereunder by the Company, such action shall be authorized by the
Compensation and Nominating Committee or the Board of Directors of the Company.
  (q) “Creditable Service” shall mean the period of a Member’s employment with
the Company or an Affiliated Company that is used to determine (i) the amount of
a Member’s benefit under the Career Earnings Formula, (ii) whether a Member has
a vested, non-forfeitable right to his Retirement Benefit on the Member’s
Severance from Service Date and (iii) eligibility for Disability benefits under
Section 4.4. Creditable Service shall be determined as follows:     (1)     
Years of Creditable Service. A Member shall be credited with a year of
Creditable Service for each Anniversary Year during which he completes 1,000 or
more Hours of Service; provided, however, that for purposes of calculating a
Member’s Retirement Benefit under the Career Earnings Formula, Hours of Service
earned by the Member with an Affiliated Company that is not an Associate Company
shall be disregarded in determining the Member’s Creditable Service. No
fractional years of Creditable Service shall be credited to a Member, except for
purposes of determining (A) the Primary Social Security Benefit offset amount
pursuant to Section 4.1(b)(2) and (B) a Member’s Career Earnings and his
eligibility for early retirement under Sections 4.2(b)(2)(A) and (B), in which
event the Member’s Creditable Service shall be determined on the basis of the
months of employment with an Employer during the fractional Anniversary Year
without regard to whether the Member completes 1,000 or more Hours of Service
within such period. For purposes of the preceding sentence, a month of
employment will be credited with respect to the Member’s first and last month of
employment with an Employer if the Member is employed for at least 15 days in
each such month.     (2) “Prior Service” shall mean service rendered by a person
who is in the service of an Employer before the date on which he becomes a
Member and who continues in service on and after the date he becomes a Member.
Except as otherwise provided in Section 4.1 and Section 9.8, Prior Service of a
Member shall be included in the Member’s Creditable Service.     (3) “Special
Service” shall mean service rendered outside the United States by an Employee
employed by a corporation which is an Affiliated Company, but not an Associate
Company, which service is rendered (1) before the date on which such Employee
becomes a Member; provided, that such Employee continues in service of the
Company or an Affiliated Company on and after the date he becomes a Member, or
(2) subsequent to the date the Employee becomes a Member, provided that such
employment is uninterrupted and that the Member returns to the  

7

--------------------------------------------------------------------------------



            employment of an Employer immediately following such service.
Special Service of a Member shall be included in the Member’s Creditable
Service.     (4)      Pfizer Plan Membership. With respect to any Member who was
an active participant of the Pfizer Plan immediately prior to October 22, 1992
and who commenced employment with the Company or any of its subsidiaries on or
after October 22, 1992 and prior to June 1, 1993, Creditable Service shall
include any service credited such Member under the Pfizer Plan provided such
Member was an active participant of the Pfizer Plan immediately prior to such
Member’s employment by the Company or any of its subsidiaries.     (5) Other
Company Service. Creditable Service shall include service with an employer other
than an Employer or an Affiliate which service is recognized as Creditable
Service pursuant to Schedule E.     (6) Military Leave. An Employee who is
absent from work with the Company or an Affiliated Company for voluntary or
involuntary service with the armed forces of the United States shall be credited
with Creditable Service for the time spent on active duty in the armed forces;
provided that such Employee returns to active service with an Employer within
the time limits provided by law after their separation or discharge from active
duty from the armed forces, having satisfactorily completed their period of
training and service. In the event an Employee who would otherwise be credited
with Creditable Service for the time spent on active duty in the armed forces
except for such Employee’s failure to return to active service with an Employer
pursuant to the preceding sentence shall nevertheless be credited with up to 501
Hours of Service for such period of military service. Notwithstanding any
provision of the Plan to the contrary, effective as of December 12, 1994,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code Section 414(u).     (7) Leave
of Absence. Interruption of active service on account of leave of absence
authorized by an Employer shall not be considered termination of service. Time
spent on authorized leave of absence shall be credited for the purpose of
computing length of service and benefits payable under the Career Earnings
Formula on the following basis: Members shall receive credit for each full year
spent on authorized leave of absence for each full year of Creditable Service
that they render to an Employer following return to active service, except that
time spent on authorized leave of absence for medical reasons shall be credited
without requirement of subsequent Creditable Service and time spent on civic
leave shall be credited upon return to active service.     (8) Effect on
Creditable Service of Reemployment After Severance From Service Date. An
Employee who is reemployed after his Severance from Service Date shall have
Creditable Service that was credited to such Employee prior to his Severance
from Service Date reinstated upon reemployment as follows:  

8

--------------------------------------------------------------------------------



                   (A)      If the Employee is reemployed before a One-Year
Break in Service occurs, the Creditable Service the Employee had at the time of
his Severance from Service Date shall be reinstated upon the Employee’s
reemployment.     (B) If the Employee is reemployed after a One-Year Break in
Service occurs, the Creditable Service the Employee had at such One-Year Break
in Service shall be disregarded if-       (i) the Employee was not vested as to
any part of his benefit under the Plan prior to a One-Year Break in Service, and
      (ii)      the number of consecutive One-Year Breaks in Service equals or
exceeds the greater of five or the aggregate number of years of Credited Service
completed prior to such One-Year Break in Service; provided, however, that the
Creditable Service that such employee had prior to a One-Year Break in Service
shall not be disregarded pursuant to this subsection (ii) if the employee
completes at least 24 consecutive months of Creditable Service following his
reemployment.     If a reemployed Employee does not forfeit his Creditable
Service as provided above, solely for purposes of determining his Career
Earnings, the last calendar year in which he rendered Creditable Service shall
be treated as being consecutive with the first calendar year in which he renders
Creditable Service after his reemployment.       Notwithstanding the foregoing,
for purposes of determining a Member’s Retirement Benefit under the Career
Earnings Formula, following reemployment, no Creditable Service shall be
credited for any Anniversary Year subsequent to a Member’s Severance from
Service Date if such reemployment occurs on or after January 1, 2002.    

(r)      “Disability” shall mean the inability of a Member, who is participating
in a long-term disability plan of an Employer, to perform his duties for an
Employer as a result of any bodily injury or disease or mental infirmity and for
which the Member is receiving disability benefits under such long-term
disability plan. A Member who suffers a Disability shall be considered
“Disabled” only during the period in which he is receiving disability benefits
under an Employer’s long-term disability plan.   (s) “Disability Leave Status”
shall mean the status of a Member who, for purposes of the Career Earnings
Formula, has been determined to be Disabled and who has completed at least five
years of Creditable Service at the time his Disability began.   (t) “Earnings.”
    (1)      Items Included. Earnings shall mean actual salary, wages, bonus
(except as otherwise provided under Section 2.1(t)(2)), and other remuneration
earned by an Employee from an Employer for his service with an Employer, as
determined by such Employer. Earnings shall include pre-tax contributions under
(A) the  

9

--------------------------------------------------------------------------------



    Company’s Savings and Investment Plan, (B) a cafeteria plan under Code
section 125 and (C) a transportation fringe benefit plan under Code section
132(f)(4). Earnings shall also include earnings from Pfizer to the extent that
Pfizer has transferred the accumulated benefit obligation of such person under
the Pfizer Plan to the Company under the terms and conditions of the
Reorganization Agreement between Pfizer Inc. and Minerals Technologies Inc.
dated as of September 28, 1992.             (2)      Items Excluded. Earnings
shall not include any part of the cost of any employee benefit (other than
pre-tax contributions under (A) the Company’s Savings and Investment Plan, (B) a
cafeteria plan under Code section 125 or (C) under a transportation fringe
benefit plan under Code section 132(f)(4)), including without limitation stock
options, perquisites and group insurance, matching contributions under the
Company’s Savings and Investment Plan, or of any expense reimbursement,
including, without limitation, relocation costs, or of any remuneration received
in the form of salary continuance or lump-sum severance by an Employee while no
longer providing services to the Company. No part of any bonus or other
remuneration forming part of the compensation of any Employee shall be used to
determine benefits under the Plan, if such bonus should cause such benefit to
become discriminatory under the applicable provisions of the Code.     (3)
Limitation on Amount. Unless otherwise specifically provided in the Plan, the
annual Earnings of each Employee that may be taken into account under the Plan
shall not exceed the “applicable dollar amount” of an Employee’s annual
Earnings. For purposes of this Section 2.1(s), the term “applicable dollar
amount” means the maximum annual compensation limit which is (A) $200,000 as
adjusted for the cost of living in accordance with Code section 415(d) for Plan
Years beginning before January 1, 1994, (B) $150,000, as adjusted for the cost
of living in accordance with Code section 401(a)(17)(B) for Plan Years beginning
January 1, 1994 and ending December 31, 2001, and (C) beginning January 1, 2002,
$200,000, as adjusted for the cost of living in accordance with Code section
415(d). In determining the Earnings of a Member for purposes of the
aforementioned limitations for Plan Years beginning prior to January 1, 1997, if
any individual is a member of the family of a 5-percent owner or of a Highly
Compensated Employee (as defined in Section 9.7(a)(2)) in the group consisting
of the ten Highly Compensated Employees paid the greatest compensation during
the year, then (A) such individual shall not be considered a separate employee
and (B) any Earnings paid to such individual (and any applicable benefit on
behalf of such individual) shall be treated as if it were paid to (or on behalf
of) the 5-percent owner or Highly Compensated Employee; provided, however, that
the aforementioned term “family” shall include only the Spouse of the Member and
any lineal descendants of the Member who have not attained age 19 before the
close of the year. If, as a result of the application of the foregoing family
aggregation rules, the applicable dollar amount is exceeded, then the limit
shall be prorated among the individuals in proportion to each such individual’s
Earnings as determined under this section 2.1(t) prior to the application of the
limit.  

10

--------------------------------------------------------------------------------



(u)      “Effective Date” shall mean October 22, 1992.   (v) “Eligible Employee”
shall mean a person who (1) is included in a group or class designated by the
Company as eligible for membership in the Plan and (2) is in the service of an
Employer within the United States of America or is a United States citizen in
the service of an Employer outside of the continental limits of the United
States of America. Eligible Employee shall not include any person who is
included in a unit of employees covered by a collective bargaining agreement
that does not provide for the coverage of such person under the Plan if there is
evidence that retirement benefits were the subject of good faith bargaining. A
person who is a United States citizen and who is employed outside the
continental limits of the United States of America in the service of a foreign
subsidiary (including foreign subsidiaries of such foreign subsidiary) of the
Company shall be considered, for all purposes of the Plan, as employed in the
service of the Company if (A) the Company has entered into an agreement under
Code section 3121(1) which applies to the foreign subsidiary of which such
person is an employee and (B) contributions under a funded plan of deferred
compensation, whether or not a plan described in Code section 401(a), 403(a), or
405(a) are not provided by any other person with respect to the remuneration
paid to such individual by the foreign subsidiary. The groups and classes
designated by the Company are set forth in Schedule A.   (w) “Employee” shall
mean any individual employed by an Employer or an Affiliated Company. The term
Employee excludes any Leased Employee. The term Employee shall also not include
any person who performs services for an Employer under an agreement or
arrangement (which may be written, oral and/or evidenced by an Employer’s
payroll practices) with the individual or with another organization that
provides the services of the individual to an Employer, pursuant to which the
person is treated as an independent contractor or is otherwise treated as an
employee of an entity other than an Employer, irrespective of whether the
individual is treated as an employee of an Employer under common law employment
principles or pursuant to the provisions of Code section 414(m), 414(n), or
414(o).   (x) “Employer” shall mean the Company and any Associate Company.   (y)
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect at the time with respect to which such term is used. A reference to a
provision of ERISA shall, if such provision is amended, refer to the successor
to such provision.   (z) “Former Eligible Employee” means an Employee who was an
Eligible Employee immediately prior to his or her Cessation of Participation
Date.   (aa) “Hour of Service”  

           (1)      General Definition of Hour of Service. The term “Hour of
Service” shall mean each hour for which the Employee is directly or indirectly
paid or entitled to payment by an Employer or an Affiliate—       (A)      for
the performance of duties,  

11

--------------------------------------------------------------------------------



    (B)      on account of a period of time during which no duties are performed
(regard- less of whether or not the employment relationship has terminated) due
to vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty, or leave of absence, or       (C) for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by an
Employer or an Affiliated Company;       provided, however, that no hour shall
be credited as an Hour of Service under more than one of the preceding
paragraphs.                 (2)      Maternity/Paternity Leave. In the case of
Maternity/Paternity Leave, up to 501 Hours of Service shall be credited in the
Anniversary Year in which the Maternity/Paternity Leave begins, if the Employee
would otherwise have incurred a One-Year Break in Service in that Anniversary
Year, otherwise up to 501 Hours of Service shall be credited in the following
Anniversary Year to prevent a One-Year Break in Service. Maternity/ Paternity
Leave means an absence from work (A) by reason of the pregnancy of an Employee,
(B) by reason of the birth of a child of an Employee, (C) by reason of the
placement of a child with the Employee in connection with the adoption of the
child, or (D) for the purposes of caring for the child during the period
immediately following the birth or placement for adoption.     (3) Credited
Hours of Service.                (A)      Equivalency Method. With respect to
periods of employment prior to July 1, 2005, each Employee shall be credited
with Hours of Service on the basis of an assumed 190 Hours of Service per month
for each month for which the Employee would have received at least one Hour of
Service in accordance with this definition to the extent that it does not result
in crediting Hours of Service more than once with respect to any period.      
         (B) General Method. With respect to periods of employment subsequent to
June 30, 2005, Hours of Service shall be determined by the Employer or
Affiliated Company from records of actual hours worked by each Employee in
accordance with (I) this definition to the extent that it does not result in
crediting Hours of Service more than once with respect to any period and (II)
the requirements of Department of Labor Regulation section 2530.200b-2(a)(1),
(2) and (3).     (4) Special Rules for Determining Hours of Service. In the case
of a payment which is made or due on account of a period during which an
Employee performs no duties, Hours of Service will be determined in accordance
with Department of Labor Regulations § 2530.200b-2(b) and (c).  

12

--------------------------------------------------------------------------------



(bb)    “Interest Credits” shall mean the amounts credited to a Member’s Cash
Balance Account in accordance with Section 4.1(e).   (cc) “Leased Employee”
shall mean any person (other than an Employee of the Company or an Associate
Company) who pursuant to an agreement between the Company or an Associate
Company and any other person (“leasing organization”) has performed services for
the Company or an Associate Company (or for the Company or an Associate Company
and related persons determined in accordance with section 414(n)(6) of the Code)
on a substantially full time basis for a period of at least one year, and such
services are performed under the primary direction or control of the Company or
an Associate Company.   (dd) “Member” shall mean an Employee or former Employee
who has become a Member under Article 3. A Member shall continue to be a Member
as long as he has an undistributed beneficial interest in the Plan.   (ee)
“Normal Retirement Age” shall mean age 65 if the Employee commenced employment
on or before July 31, 2002, or the later of the date the Employee attains age 65
or completes five years of Creditable Service, if the Employee commences
employment on or after August 1, 2002.   (ff) “Normal Retirement Date” shall
mean the first day of the calendar month coinciding with or next following the
date on which the Member attains Normal Retirement Age.   (gg) “One Year Break
in Service” shall mean an Anniversary Year in which a Member is credited with
500 or fewer Hours of Service.   (hh) “Pfizer Plan” shall mean the Pfizer Inc.
Retirement Annuity Plan.   (ii) “Plan” shall mean the Minerals Technologies Inc.
Retirement Plan, as set forth in this document and as amended from time to time.
  (jj) “Plan Year” shall mean the period beginning January 1 and ending December
31.   (kk) “Primary Social Security Benefit” shall mean the annual amount
available to the Member at age 65, or later if the Member retires after age 65,
under the Old Age Insurance provisions of Title II of the Social Security Act in
effect at his Severance from Service Date, without regard to any increases in
the wage base or benefit levels that take effect after the date of termination
of employment, subject to the following:     (A)      A Member’s Primary Social
Security Benefit shall be determined (1) with respect to the period prior to the
Member’s Severance from Service Date, by applying a salary scale which is the
actual change in average wages from year to year as determined by the Social
Security Administration, projected backwards, from the Member’s Earnings for the
calendar year in which the Member’s Severance from Service Date occurs (or the
Member’s Earnings during the calendar year immediately preceding the calendar
year in which the Member’s Severance from Service Date occurs, if Earnings
during such year are greater) and (2) in the event  

13

--------------------------------------------------------------------------------



    that the Member’s Severance from Service Date occurs prior to attainment of
age 65, by assuming that the Member’s Earnings as determined in (1) will
continue to be earned by the Member until age 65. Notwithstanding the foregoing,
if a Member whose Severance from Service Date occurs prior to attainment of age
65 retires pursuant to Section 4.2(b)(2)(B), such Member’s Primary Social
Security Benefit shall be estimated by assuming that the Member will not receive
any income after retirement which would be treated as wages for purposes of the
Social Security Act.     (B)      Notwithstanding the foregoing, actual salary
history will be used to calculate the Primary Social Security Benefit if this
will result in a larger benefit under the Career Earnings Formula for the
Member, but only if documentation of such history is provided by the Member
within two years after the later of his Severance from Service Date or the date
the Member receives notice of his benefits under the Plan.   (ll) “Retirement
Benefit” shall mean the benefit payment to which a Member is entitled under
Section 4.1, 4.2, 4.3 or 4.4, whichever is applicable.   (mm)    “Retirement
Committee” shall mean those individuals designated by the Board of Directors of
the Company to serve as Members of the Retirement Committee.   (nn) “Severance
from Service Date” shall mean the earlier of the following dates:     (1) the
date on which the Employee terminates voluntarily, retires, is discharged or
dies; or     (2) the first anniversary of the first date of a period in which an
Employee remains absent from the service of an Employer for any reason other
than voluntary termination, retirement, discharge or death, such as vacation,
holiday, sickness, disability (other than a condition that renders the Employee
Disabled as defined in Section 2.1(r)), leave of absence (other than a leave
granted for military service) or lay-off; provided, however, that in the event
an Employee shall quit, retire, die or be discharged prior to said first
anniversary, his Severance from Service Date shall be the first day of such
period of absence unless the Employee shall return to employment prior to such
anniversary date.   (oo) “Single Life Annuity” shall mean an annuity providing
equal monthly payments for the lifetime of the Member with no survivor benefits.
  (pp) “Spouse” shall mean the person of the opposite sex to whom a Member has
been legally married (as determined in accordance with the laws of the
jurisdiction in which he resides) throughout the one-year period preceding the
earlier of the Member’s Annuity Starting Date or the date of the Member’s death.
  (qq) “Trust Agreement” shall mean the agreement under which Plan assets are
held and invested pursuant to Article 12 hereof.  

14

--------------------------------------------------------------------------------



(rr)      “Trust Fund” or “Trust” shall mean the trust fund established under
Article 12 to hold the assets of the Plan.   (ss) “Trustee” shall mean the
person or persons acting as trustee of the Trust Fund.

2.2 Gender and Number
Whenever applicable, the masculine gender, when used in the Plan, shall include
the feminine or neuter gender, and the singular shall include the plural.

Article 3. Participation

3.1 Commencement of Participation

(a)      Employees Who Were Members on December 31, 2001. Each Employee on
December 31, 2001, who was a Member in the Retirement Annuity Plan on such date
shall be a Member in the Plan on January 1, 2002, provided he is then an
Eligible Employee.   (b) Other Employees. Each other Employee shall become a
Member on the first day on which the Employee is credited with an Hour of
Service, provided he is then an Eligible Employee.

3.2 Cessation of Participation

Notwithstanding any other provision of the Plan to the contrary, as of a Former
Eligible Employee’s Cessation of Participation Date, such Former Eligible
Employee shall continue to earn Creditable Service for purposes of determining
his vested status under Section 4.2, but, effective December 30, 2005, in no
event shall such a Former Eligible Employee continue to earn Creditable Service
for purposes of (A) the calculation of his Career Earnings under Section 4.1(b);
or (B) his eligibility for Disability benefits under Section 4.4. Furthermore,
in no event shall such a Former Eligible Employee’s Earnings be recognized, nor
shall he accrue benefits under, either the Career Earnings Formula or the Cash
Balance Formula following such Former Eligible Employee’s Cessation of
Participation Date, except as specifically set forth below. With respect to any
benefits under the Plan that accrue after December 30, 2005, a Former Eligible
Employee’s age on his or her Cessation of Participation Date shall be used for
purposes of determining such Former Eligible Employee’s age under Sections
4.2(b)(2)(A)(B) and (C).

Notwithstanding the foregoing, a Former Eligible Employee shall continue to earn
Interest Credits pursuant to Section 4.1(e), and such Former Eligible Employee’s
Cash Balance Account shall continue to be credited with such Interest Credits,
until the last day of the month prior to the month in which payment under the
Plan commences in accordance with Section 4.1(e) .

If such a Former Eligible Employee again becomes an Eligible Employee, he shall
be treated as if he were reemployed, and shall be covered under the Cash Balance
Formula, consistent with Sections 4.1 (b) and (c).

15

--------------------------------------------------------------------------------



Article 4. Normal Retirement Benefit

4.1 Normal Retirement Benefit

(a)      In General. A Member who attains Normal Retirement Age while employed
by an Employer or an Affiliated Company shall be entitled to a nonforfeitable
benefit, calculated as a Single Life Annuity commencing on his Normal Retirement
Date.   (b) Career Earnings Formula. The Career Earnings Formula shall be used
to determine the Normal Retirement Benefit of each Member who was an Employee of
an Employer on December 31, 2001; provided, however, that, in the case of a
Member who, following his Severance from Service Date, is reemployed by an
Employer on or after January 1, 2002, the Career Earnings Formula shall not be
applicable with respect to the Member’s period of employment with an Employer
which occurs subsequent to the date of the Member’s reemployment. The benefit
payable at the Normal Retirement Date of an Employee under the Career Earnings
Formula, shall be equal to the greater of—     (1)      1.4% of the Member’s
Career Earnings; or     (2) 1.75% of the Member’s Career Earnings, less 1.50% of
his Primary Social Security Benefit multiplied by his years of Creditable
Service, but in no event more than 35 years of Creditable Service.    
Notwithstanding the foregoing, unless otherwise provided herein, each Section
401(a)(17) Member’s Accrued Benefit under the Career Earnings Formula will be
the greater of the Accrued Benefit determined for such Member under (A) or (B)
below:    

                    (A)      the Section 401(a)(17) Member’s Accrued Benefit
determined with respect to the benefit formula applicable for the Plan Year
beginning on or after January 1, 1994, as applied to such Member’s total years
of Creditable Service taken into account under the Career Earnings Formula for
the purposes of benefit accruals, or       (B)       the sum of:         
(i)      the Section 401(a)(17) Member’s Accrued Benefit as of the last day of
the last Plan Year beginning before January 1, 1994, frozen in accordance with
section 1.401(a)(4)-13 of the Treasury Regulations, and          (ii) the
Section 401(a)(17) Member’s Accrued Benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to such Member’s years of Creditable Service for Plan Years beginning on or
after January 1, 1994, for purposes of benefit accruals.       A “Section
401(a)(17) Member” means a Member whose current Accrued Benefit as of a date on
or after the first day of the first Plan Year beginning on or after

 

16

--------------------------------------------------------------------------------



 

January 1, 1994, is based on Career Earnings for a year beginning prior to the
first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded $150,000.

In the case of any group or class of Members, an Employer may limit the Prior
Service of persons included in such group or class to service rendered on and
after a date to be determined by an Employer.

Except in the case of a person in the service of a corporation which becomes an
Associate Company, the Prior Service benefits of any Member who was absent from
his Employer during all or part of the calendar year next preceding the date he
becomes a Member, because of sickness, Disability, service in the armed forces
of the United States, or like reasons beyond his control, and who entered the
service of his Employer prior to such calendar year, shall be computed by
crediting to him as Earnings for such calendar year the following Earnings:

                                       (I)      all Earnings actually received
by such Member in such calendar year before or after the period of absence from
his Employer, and       (II) the Earnings he would have received in such
calendar year during the period of absence based on a forty-hour week at his
straight-time rate of pay at the time of leaving his Employer and any increased
rate to which he would have been entitled as a result of automatic
length-of-service increases or a general increase, and any bonuses or other
payments made in such calendar year during such period of absence to which he
would normally have been entitled.  

(c)      Cash Balance Formula. The Cash Balance Formula shall be used to
determine the Normal Retirement Benefit of each Member whose employment with an
Employer commences on or after January 1, 2002. The Cash Balance Formula shall
be also used to determine the Normal Retirement Benefit of any Member who is
reemployed by an Employer on or after January 1, 2002, with respect to the
determination of such Member’s Normal Retirement Benefit attributable to service
occurring subsequent to his reemployment date. Under no circumstances shall a
Member accrue benefits under the Career Earnings Formula and the Cash Balance
Formula with respect to the same periods of Creditable Service. The benefit
payable at the Normal Retirement Date of an Employee under the Cash Balance
Formula shall be equal to the sum of—     (1)      Annual Pay Credits pursuant
to Section 4.1(d); and     (2) Interest Credits pursuant to Section 4.1(e).  
(d) Annual Pay Credits. As of the first day of each Plan Year, an Annual Pay
Credit shall be credited to the Cash Balance Account of each Member whose
benefit is determined under the Cash Balance Formula (including each such Member
who retired, died, or otherwise terminated during the prior Plan Year), who
received Earnings during the prior Plan Year. The Annual Pay Credit shall equal
such Member’s Earnings for the prior Plan Year multiplied by five percent (5%).
Notwithstanding the foregoing, in the final year of  

17

--------------------------------------------------------------------------------



  a Member’s employment, an Annual Pay Credit will be credited to such Member’s
account, calculated by multiplying such Member’s Earnings in the current Plan
Year up to the Member’s termination date by five percent (5%).   (e)     
Interest Credits. Interest Credits based on the amount of the Member’s Cash
Balance Account as of the last day of each Plan Year shall be added to the Cash
Balance Account of each Member whose benefit is determined under the Cash
Balance Formula as of the last day of the Plan Year, prior to the crediting of
any Annual Pay Credit or other credit for the following Plan Year. In the final
year of employment of each such Member, interest at the same rate as used in
determining the Interest Credit on the last day of the Plan Year in which the
Member’s employment is terminated, shall be credited on a pro rata basis up to
the date such Member’s benefits commence to the Member’s Cash Balance Account as
of January 1 of the Plan Year in which the Member’s employment terminates.
Effective January 21, 2004, the preceding sentence shall only apply if the
Member elects to receive his benefit prior to the end of the Plan Year in which
the Member’s employment terminates and no additional Interest Credit will be
applied as of the end of the Plan Year to any Annual Pay Credit accrued to a
Member’s Cash Balance Account based on his Earnings in the final year of the
Member’s employment where the Member elected to receive his benefit prior to the
end of the Plan Year in which the Member’s employment terminates. Except as
provided below, Interest Credits shall cease once benefit payments have
commenced to the Member.     If a Member who is currently receiving Retirement
Benefits in any form other than a lump-sum payment is re-employed, interest
hereunder shall not be credited to the Member’s Cash Balance Account used to
determine such benefits but shall be credited to a new Cash Balance Account
established on behalf of such Member.     Effective for Plan Years beginning on
January 1, 2002 through January 1, 2004, the rate of interest used to determine
the Interest Credits for a Plan Year shall be the twelve- month average of the
30-year constant maturity Treasury Bond rates (or the generally accepted proxy
therefor (as published by the U.S. Federal Reserve Board)) determined for the 12
months ending in November of the immediately preceding Plan Year.
Notwithstanding any other provision of the Plan to the contrary, an Employer
reserves the right to change the interest rate used to determine Interest
Credits at any time prior to the beginning of the Plan Year in which such credit
is added to the Member’s Cash Balance Account.     Effective for Plan Years
beginning after December 31, 2004, the rate of interest used to determine the
Interest Credits for a Plan Year shall be the one-year constant maturity
Treasury Bond rate (or the generally accepted proxy therefor (as published by
the U.S. Federal Reserve Board)) for the month of November of the immediately
preceding Plan Year plus one percentage point. Notwithstanding any other
provision of the Plan to the contrary, an Employer reserves the right to change
the interest rate used to determine Interest Credits at any time prior to the
end of the Plan Year in which such credit is added to the Member’s Cash Balance
Account.  

18

--------------------------------------------------------------------------------



4.2 Vesting and Early Commencement of Retirement Benefit Payments

(a)      Commencement of Vested Retirement Benefits at Normal Retirement Date. A
Member whose Severance from Service Date occurs after he has completed five or
more Years of Creditable Service shall be entitled to receive a Retirement
Benefit commencing at Normal Retirement Date calculated in accordance with
Section 4.1, the monthly amount of which, if such benefit were paid in the form
of a Single Life Annuity, shall be equal to the Member’s Accrued Benefit at his
Annuity Starting Date under the Career Earnings Formula and/or the Actuarial
Equivalent of his Cash Balance Account at his Annuity Starting Date. Subject to
the provisions of Article 6, any Retirement Benefit payable under this section
may be paid in the form of a Single Life Annuity, an Automatic Joint and
Surviving Spouse Annuity, or in another optional form of payment provided under
Section 6.3.     If, at the Member’s Severance from Service Date, a Member’s
vested Accrued Benefit is zero, he shall be deemed to have received an immediate
lump-sum payment of his vested Accrued Benefit.   (b) Commencement of Vested
Retirement Benefits Before Normal Retirement Date.     (1)      Provisions
Applicable to Accrued Benefits Attributable to the Cash Balance Formula. Subject
to the provisions of Article 6, a Member whose Severance from Service Date
occurs after he has completed five or more Years of Creditable Service shall be
entitled to elect that the Retirement Benefit payable pursuant to the Cash
Balance Formula, if any, commence on the first day of the month coincident with
or following his Severance from Service Date up to his Normal Retirement Date.  
  (2) Provisions Applicable to Commencement of Vested Retirement Benefits
Attributable to the Career Earnings Formula. The Retirement Benefit determined
under the Career Earnings Formula of a Member whose Severance from Service Date
occurs prior to his Normal Retirement Date shall not commence until the Member’s
Normal Retirement Date, except as follows:      (A)      A Member whose
Severance from Service Date occurs on or after the Member’s attainment of age 55
and following his completion of 10 Years of Creditable Service may elect to
commence his Retirement Benefit as of the first day of any month prior to the
Member’s Normal Retirement Date. If such a Member elects an Annuity Starting
Date that is prior to the Member’s Normal Retirement Date, the Retirement
Benefit payable as of such date shall equal the Member’s Accrued Benefit
multiplied by the applicable percentages contained in Schedule B;      (B) A
Member whose Severance from Service Date occurs on or after the date as of which
the sum of the Member’s age and the Member’s Years of Creditable Service equal
or exceed a total of 90 years may elect to commence his Retirement Benefit as of
the first day of any month on or after the Member’s  

19

--------------------------------------------------------------------------------



    attainment of age 55 and prior to the Member’s Normal Retirement Date. If
such a Member elects an Annuity Starting Date that is prior to the Member’s
Normal Retirement Date, the Retirement Benefit payable as of such date shall
equal the Member’s Accrued Benefit multiplied by the applicable percentages
contained in Schedule C;                      (C)      A Member whose Severance
From Service Date occurs on or after the date as of which the Member has
completed five or more Years of Creditable Service but prior to the date as of
which the Member satisfies the requirements of Sections 4.2(b)(2)(A) and (B),
such Member may elect to commence his Retirement Benefit as of the first day of
any month prior to the Member’s Normal Retirement Date on or after the Member
has attained age 55. If such a Member elects an Annuity Starting Date that is
prior to the Member’s Normal Retirement Date, the Retirement Benefit payable as
of such date shall equal the Member’s Accrued Benefit multiplied by the
applicable percentages contained in Schedule D.     (D) The foregoing
notwithstanding, the Retirement Benefit of a Member who has completed at least
five Years of Creditable Service shall in no event be less than the Retirement
Benefit to which the Member would have been entitled had his Severance from
Service Date occurred on December 31, 1993, under the terms and conditions of
the Plan as then in effect (the “1993 Annuity”). A Member may elect to receive
his 1993 Annuity, if any, prior to attaining age 55 but in no event prior to
attaining age 50. If such a Member elects an Annuity Starting Date for this 1993
Annuity that is prior to the Member attaining age 55, the benefit payable as of
such date shall equal the Member’s 1993 Annuity, reduced by 4% for each year (or
portion thereof determined on a monthly basis) that it is received prior to age
65, measured from the Annuity Starting Date.       If a Member makes such an
election, the remaining portion of his Accrued Benefit, if any, determined as of
the date he elects to receive the 1993 Annuity and expressed as a benefit
payable at age 65, shall be the amount obtained by subtracting the Member’s
reduced 1993 Annuity from the product of his Accrued Benefit multiplied by the
Actuarial Factor. The resulting net benefit amount, if any, is then divided by
the Actuarial Factor to obtain the remaining benefit payable at age 65. For
purposes of this computation, the “Actuarial Factor” shall mean the product of
40% multiplied by the actuarial equivalent benefit of an annual benefit of $1
commencing at age 55, determined as of the date the Member begins to receive his
1993 Annuity. The remaining portion of the Accrued Benefit so determined shall
be payable under the terms and conditions of the Plan in effect at the Member’s
termination of employment.       A Member who terminates employment with a
vested right to his 1993 Annuity may elect to receive the 1993 Annuity in any of
the optional forms of benefit available to such Member as in effect under the
Plan on December 31, 1993.  

20

--------------------------------------------------------------------------------



4.3 Deferred Retirement

(a)      Amount of Benefit. A Member who remains an Eligible Employee beyond his
Normal Retirement Date shall be entitled to a Deferred Retirement Benefit,
calculated in accordance with Section 4.1 and in accordance with the provisions
of the Plan as in effect as of his Severance from Service Date. The monthly
amount of a Member’s benefit payable under this section, if such benefit were
payable in the form of a Single Life Annuity, shall be the Actuarial Equivalent
of his Cash Balance Account or his Retirement Benefit under the Career Earnings
Formula at his Severance from Service Date. Subject to the provisions of Article
6, any benefit payable under this section may be paid in the form of a Single
Life Annuity, an Automatic Joint and Surviving Spouse Annuity, or in an optional
form of payment under Section 6.3.   (b) Commencement of Benefit. Subject to the
provisions of Article 6, and except as provided in Sections 4.3(c) and (d), such
Deferred Retirement Benefit payments shall commence as of the first day of the
calendar month coincident with or next following the Member’s Severance from
Service Date.   (c) Limited Service. Notwithstanding any other provision of the
Plan, with respect to the period from his Normal Retirement Date to his
Severance from Service Date, the Member shall receive Normal Retirement Benefit
payments for each month in which he is compensated for fewer than 40 Hours of
Service.   (d) Suspension of Benefits Notice Procedures. In the case of a Member
who remains an Employee beyond his Normal Retirement Date, Sections 5.2 and 5.3
(suspension of benefits) shall apply for any month commencing after Normal
Retirement Date in which he is compensated for 40 or more Hours of Service.

4.4 Disability Retirement

(a)      Effect of Disability Leave Status on Benefits Under the Career Earnings
Formula. Upon becoming Disabled, a Member who has completed at least five years
of Creditable Service will be eligible for Disability Leave Status. Such status
may be terminated or suspended by the Retirement Committee if at any time before
age 65 the Member again engages in regular full-time employment, fails or
refuses to undergo any medical examination ordered by the Retirement Committee,
or the Retirement Committee determines on the basis of a medical examination
that the Member has sufficiently recovered to engage in regular full-time
employment. While on Disability Leave Status, a Member will be credited with
Creditable Service, and with Earnings at the same rate as he had earned in the
calendar year prior to the calendar year in which he became Disabled, until the
Member retires, dies, reaches age 65, or his Disability Leave Status is sooner
terminated or suspended.   (b) Effect of Disability on Benefits Under the Cash
Balance Formula. If a Member who has completed at least five years of Creditable
Service and who is an Employee suffers a Disability prior to termination, and,
for reasons thereof, the Member’s status as an Employee ceases, then such Member
shall continue to be credited with Annual Pay  

21

--------------------------------------------------------------------------------



 

          Credits and Interest Credits during the period of such Disability as
described below and as provided in Section 4.1 as if the individual were still
actively employed. For the purpose of determining a Disabled Member’s Annual Pay
Credits for any Plan Year, such Member’s Earnings for any period of Disability
shall be equal to the Member’s Earnings during the full calendar year
immediately preceding the date of such Disability (annualized in the event the
Member did not receive 12 full months of Earnings). Additionally, Years of
Creditable Service (determined on the basis of the Member’s regularly scheduled
Hours of Service as of the date immediately preceding the date of such
Disability) shall continue to be credited during the period in which credits
continue to be credited to the Member’s Cash Balance Account. Annual Pay Credits
for a Plan Year shall be determined based on the Disabled Member’s attained age
and Anniversary Years of Service (including the additional service described
above) as of the immediately preceding December 31. However, such credits shall
cease upon the earliest to occur of:                   (1)      the day on which
the Member’s long-term disability plan payments cease;       (2) the day the
Member dies;       (3) the date the Member begins to receive benefit payments
under the Plan; or       (4) the fifth anniversary of the last day the Member
was actively at work prior to such Disability, as determined by the Retirement
Committee.  

4.5 Adjustment for In-Service Payments
In the case of a Member whose benefit payments commence prior to his Severance
from Service Date pursuant to either section 4.3(c) or section 6.4(b) (required
commencement at age 70½)—

(a)      Retirement Benefits payable under the Career Earnings Formula shall be
reduced to reflect the Actuarial Equivalent value of amounts previously paid to
the Member as in- service payments; and   (b) the Member’s benefit determined
under the Cash Balance Formula will be adjusted, if appropriate, in each
calendar year beginning after the Member’s Annuity Starting Date, to reflect
changes in his Normal Retirement Benefit resulting from adjustments to the
Member’s Cash Balance Account for the next preceding calendar year.

4.6 Transfer of Employment
In the case of a Member who transfers from employment with an Employer to a
nonparticipating Affiliated Company, he shall not earn Creditable Service for
Anniversary Years during which the Member is employed by the nonparticipating
Affiliated Company nor shall the Member’s Earnings be recognized with respect to
such period. No Annual Pay Credits shall be made to the Member’s Cash Balance
Account with respect to the period of such Member’s employment with a
nonparticipating Affiliated Company, however, such Member’s Cash Balance Account
shall continue to be credited with Interest Credits during such period until the
end of the month prior to the month in which payment under the Plan commences.

22

--------------------------------------------------------------------------------



Article 5. Effect of Continued Employment or Reemployment on Retirement Benefits

5.1 Reemployment After a Member’s Annuity Starting Date
In the case of a Member who is reemployed by an Employer or an Affiliate after
he has received or begun to receive a benefit under the Plan, such Member’s
participation in the Plan shall resume as of the date of such Member’s
reemployment and benefit payments under the Plan shall be suspended during the
period of his reemployment with respect to benefits accrued prior to such
reemployment. The amount of the Member’s Cash Balance Account attributable to
the Member’s previous employment shall be equal to $0 upon such Member’s
reemployment and a new Cash Balance Account shall be established with respect to
such Member which shall reflect Annual Pay Credits for periods after
reemployment and related Interest Credits.

5.2 Reemployment Before a Member’s Annuity Starting Date
In the case of a Member who is reemployed by an Employer or an Affiliate before
he has begun to receive a benefit, such Member’s participation in the Plan shall
resume as of the date of such Member’s reemployment, provided, however, that any
benefits accrued by a Member who is reemployed on or after January 1, 2002 shall
be determined under the Cash Balance Formula, pursuant to Section 4.1(c).

5.3 Reemployment or Continuation of Employment After a Member’s Normal
Retirement Date
In the case of a Member who is reemployed by an Employer or an Affiliate after
his Normal Retirement Date or who remains employed by an Employer or an
Affiliate after his Normal Retirement Date—

(a)      no benefits shall be paid under the Plan for any month in which he is
compensated for 40 or more Hours of Service;   (b) for periods of employment or
reemployment described in subsection (a) above, Department of Labor regulation
section 2530.203-3, including the notice procedures described in Section 5.4,
shall be followed; and     (1)      benefits paid after a subsequent Break in
Service shall not be adjusted on account of payments suspended during periods of
employment or reemployment.

5.4 Suspension of Benefits Notice Procedures
In the case of a Member whose benefits are to be suspended after Normal
Retirement Age as a result of such Member’s continuation of employment with an
Employer or an Affiliate, the Retirement Committee shall notify the Member of
any such suspension by personal delivery or first class mail during the first
calendar month for which payments are withheld. Such notice shall contain—

(a)      a general description of the reasons why payments are suspended;   (b)
a general description of the Plan provisions relating to the suspension of
benefits;  

23

--------------------------------------------------------------------------------



(c)      a copy of such Plan provisions;   (d) a statement that applicable
Department of Labor regulations may be found in section 2530.203-3 of the Code
of Federal Regulations; and   (e) a statement that a review of the suspension
may be requested under the claims procedure found in Section 11.10.

If the summary plan description (“SPD”) contains information which is
substantially the same as the information required by this section, the
notification may refer the Member to the relevant pages of the SPD, provided
that the Member is informed as to how to obtain a copy of the SPD or the
relevant pages, and that requests for information are honored within 30 days.

Article 6. Form of Payment of Retirement Benefits

6.1 Automatic Form of Payment
Subject to Sections 6.2 through 6.5, a Member’s benefit shall be paid in the
form of a Single Life Annuity (in the case of unmarried Member) and in the form
of an Automatic Joint and Surviving Spouse Annuity (in the case of married
Members) commencing on the date determined under the provisions of Article 4.

6.2 Automatic Joint and Surviving Spouse Annuity

(a)      General Rule. The benefit of a Member who has been married to his
Spouse throughout the one-year period immediately preceding his Annuity Starting
Date and who is entitled to receive monthly annuity payments under the Plan
shall be payable in the form of an Automatic Joint and Surviving Spouse Annuity
(as defined below), unless he has elected otherwise in accordance with Section
6.2(c).   (b) Definition. “Automatic Joint and Surviving Spouse Annuity” shall
mean an annuity that is the Actuarial Equivalent of a Single Life Annuity,
provides a reduced level monthly benefit to the Member for his lifetime, and
upon the Member’s death, provides an annuity for the life of his surviving
Spouse in a monthly amount equal to 50% of the monthly amount payable to the
Member during his life.”   (c) Election Procedures.     (1)      General Rule. A
married Member may elect in writing, on a form supplied by the Retirement
Committee, to waive the Automatic Joint and Surviving Spouse Annuity, and to
receive his benefits in the form of a Single Life Annuity or in accordance with
an optional form of payment described in Section 6.3. Any election by a Member
pursuant to this Section 6.2(c)(1) must be filed with the Retirement Committee
within the election period described in Section 6.2(c)(5). For such an election
to be effective—      (A)      the Member’s Spouse must consent in writing to
such election;  

24

--------------------------------------------------------------------------------



            (B) such election must state the optional form of payment under
Section 6.3 which is elected;       (C) such election must designate a
Beneficiary (if applicable);       (D) the Member’s Spouse must acknowledge the
financial consequences of such consent; and       (E) such Spouse’s consent must
be witnessed by a Plan representative or a notary public.     (2)      Exception
to Consent Requirement. The consent of a Member’s Spouse shall not be required
where—       (A)      the Member has elected the form of payment described in
Section 6.3(d) and the Spouse is the Beneficiary thereunder;       (B) the
Retirement Committee determines that the required consent cannot be obtained
because there is no Spouse or the Member’s Spouse could not be located;      
(C) the Retirement Committee determines that the Member is legally separated;  
    (D) the Retirement Committee determines that the Member has been abandoned
within the meaning of local law and there is a court order to that effect.    
(3) Revocation and Modification. An election by a Member, pursuant to Section
6.2(c)(1), to waive an Automatic Joint and Surviving Spouse Annuity may be
revoked by the Member, in writing, without the consent of his Spouse at any time
during the election period. Any subsequent election by a Member to waive an
Automatic Joint and Surviving Spouse Annuity or any subsequent modification of a
prior election (other than a revocation of a waiver of an Automatic Joint and
Surviving Spouse Annuity or a change in the form of payment or designation of
Beneficiary where there is in effect a valid general consent with respect to the
form of payment or designated Beneficiary (whichever is applicable)) must comply
with the requirements set forth in Section 6.2(c)(1) above. A Spouse’s consent
shall be considered a “general consent” if the following requirements are
satisfied—       (A) the consent permits the Member to waive the Automatic Joint
and Surviving Spouse Annuity;       (B) the consent permits the Member to change
the optional form of benefit payment and/or the designated Beneficiary without
any requirement of further consent by the Spouse; and       (C) the Spouse
acknowledges in the consent that—  

25

--------------------------------------------------------------------------------



                              (i) the Spouse has the right to limit consent to a
specific optional form of benefit and/or Beneficiary (as applicable), and    
(ii)      the Spouse voluntarily relinquishes either or both of such rights (as
applicable).  

    Notwithstanding any other provision of this Article 6 to the contrary, if,
at any time subsequent to the Annuity Starting Date of a retirement benefit
being paid to a Member in the form of an Automatic Joint and Surviving Spouse
Annuity, the Plan receives a domestic relations order determined by the
Retirement Committee pursuant to Section 14.3 to be a qualified domestic
relations order under Code section 414(p), which order specifically provides
that the Member’s former Spouse who is the Member’s contingent annuitant under
the Automatic Joint and Surviving Spouse Annuity is no longer the Member’s
contingent annuitant for purposes of survivor benefits under the Plan, the
Automatic Joint and Surviving Spouse Annuity shall thereupon be cancelled. Upon
such cancellation of the Automatic Joint and Surviving Spouse Annuity, the
Member shall elect any form of payment as shall be available under the Plan to
the Member at the time of the cancellation of the Automatic Joint and Surviving
Spouse Annuity; provided, however, that the amount of the retirement benefit
payable after the cancellation of the Automatic Joint and Surviving Spouse
Annuity shall be the Actuarial Equivalent of the Member’s Accrued Benefit as of
the Member’s Annuity Starting Date reduced to reflect the value of the benefits
previously received by the Member in the form of the Automatic Joint and
Surviving Spouse Annuity.                 (4)      Validity of Spousal Consent.
Any consent or election under this provision shall be valid only with respect to
the Spouse who signs the consent or, if the Spouse’s consent is excused by the
Retirement Committee, the designated Spouse, but shall be irrevocable once made.
    (5) Election Period. For purposes of this Section 6.2, a Member’s “election
period” shall be the 90-day period ending on the Member’s Annuity Starting Date;
provided, however, that if the written notification described in Section 6.2(d)
is furnished to a Member on or after the Member’s Annuity Starting Date, then
(i) the Member’s election period shall not end until 30 days after such
notification is provided, and (ii) distributions must commence to such a Member
not more than 90 days after (or longer if distribution has not yet occurred by
such 90th day solely for administrative reasons) such notification is provided
(in which case the Annuity Starting Date affirmatively elected by the Member
shall be referred to as the “Retroactive Annuity Stating Date” and shall be
deemed to have occurred on the date such Member’s Plan benefits first became
payable). Notwithstanding any provision of the Plan to the contrary, for
purposes of the foregoing, Plan benefits shall only be provided based on a
Retroactive Annuity Starting Date if all of the following conditions are
satisfied:       (A)      The Member affirmatively elects to use the Retroactive
Annuity Starting Date.  

26

--------------------------------------------------------------------------------



   (B) The Member’s Spouse, as of the time distributions actually commence
(including an alternate payee who is treated as the Member’s Spouse under a
qualified domestic relations order as defined in Code section 414(p)), consents
to the Retroactive Annuity Starting Date election in a manner that satisfies the
spousal consent requirements set forth herein. However, such spousal consent is
not required where the amount of such Spouse’s survivor annuity payments using
the Retroactive Annuity Starting Date are no less than the amount that the
survivor payments to such Spouse would have been under an optional form of
benefit that would satisfy the requirements to be a “qualified joint and
survivor annuity” under Code section 417(b) and has an annuity starting date
after the date that the notification was provided.      (C) The distribution
(including appropriate interest rate adjustments) to the Member provided based
on the Retroactive Annuity Starting Date would satisfy the requirements of Code
section 415, if the date the distribution commences is substituted for the
Annuity Starting Date for all purposes, including for purposes of determining
the applicable interest rate and mortality table; provided, however, that such
requirement is not applicable in the case of a distribution that commences 12
months or less from the Retroactive Annuity Starting Date, unless the form of
benefit is a form of benefit subject to the valuation rules of Code section
417(e)(3).      (D)      Future periodic payments with respect to a Member who
elects a Retroactive Annuity Starting Date are the same as the future periodic
payments, if any, that would have been paid to such Member had payments actually
commenced on the Retroactive Annuity Starting Date. In addition, in the case of
a form of benefit that would have been subject to Code section 417(e)(3) if
distributions had commenced as of the Retroactive Annuity Starting Date, the
distribution must be no less than the benefit produced by applying the
applicable interest rate and the applicable mortality table determined as of the
date the distribution commences to the annuity form that corresponds to the
annuity form that was used to determine the benefit amount as of the Retroactive
Annuity Starting Date. In the case of either future periodic payments described
in the first sentence of this subsection (D) or payments subject to Code section
417(e)(3) described in the second sentence of this subsection (D), the Member
must receive a make-up amount to reflect any missed payments, with an
appropriate adjustment for interest, at a rate of interest equal to the
applicable interest rate for one-year Treasury-Bills plus 1%, compounded
monthly, from the date the payments would have been made to the date payments
actually commenced.   (d)      Notification. With regard to an election, the
Retirement Committee shall provide each Member within the notice period
described below, a written explanation of—     (1)      the terms and conditions
of the Automatic Joint and Surviving Spouse Annuity;  

27

--------------------------------------------------------------------------------



          (2)      the Member’s right to make, and the effect and financial
consequences of, a waiver of the Automatic Joint and Surviving Spouse Annuity;  
  (3) the relative values of the various optional forms of benefit under the
Plan;     (4) the financial effect of electing an optional form of benefit under
the Plan;     (5) any other material features of the various optional forms of
benefit under the Plan;     (6) the rights of the Member’s Spouse regarding a
waiver of the Automatic Joint and Surviving Spouse Annuity; and     (7) the
right of the Member to revoke a prior waiver of the Automatic Joint and
Surviving Spouse Annuity and the effect and financial consequences of such a
revocation.

For purposes of this Section 6.2(d), the “notice period” shall be the 60-day
period beginning 90 days prior to the Annuity Starting Date; provided, however,
that the Retirement Committee may establish uniform procedures to permit a
Member with any applicable spousal consent to waive the 30-day period for notice
and/or election if the distribution commences more than 7 days after the
notification is provided.

6.3 Other Optional Forms of Payment

(a)      In General.     (1)      The optional forms of payment described in
Section 6.3(b), (d) and (e) shall not be available to a Member whose Severance
From Service Date occurs prior to the date as of which the Member satisfies the
requirements of Sections 4.2(b)(2)(A) and (B). Notwithstanding the foregoing, a
Member whose Retirement Benefit is determined under the Cash Balance Formula may
receive payment of his vested Retirement Benefit in the form of a lump sum
payment pursuant to Section 6.3(b).     (2) Subject to Sections 6.1, 6.2 and
6.3(a)(1), a Member may elect in writing to receive his benefit under Section
4.1, 4.2, 4.3, or 4.4 in any optional form of payment described in this section.
An optional form of payment shall be the Actuarial Equivalent of the benefit
payable to the Member as a Single Life Annuity, except in the case of a
Retirement Benefit determined under the Cash Balance Formula that is paid in the
form of a lump sum, which lump sum payment shall be in the amount determined
pursuant to Section 2.1(b)(1)(A). An election by an unmarried Member to receive
payment of his benefit in an optional form shall be valid only if he is
furnished with an explanation of the material features and relative values of
the optional forms of benefit within the notice period described in Section
6.2(d).   (b) Lump Sum Option.     (1) With respect to a Retirement Benefit
determined under the Career Earnings Formula, a Member may elect to receive his
Retirement Benefit in the form of a  

28

--------------------------------------------------------------------------------



   lump sum payment; provided, however, that (A) the election to receive such
lump sum payment must be made by the Member prior to the Member’s Severance from
Service Date, and (B) the Annuity Starting Date of such lump sum payment may not
be deferred beyond the Annuity Starting Date next following or coincident with
the Member’s Severance from Service Date. Such lump sum benefit shall be the
Actuarial Equivalent of the Member’s Accrued Benefit on the Member’s Annuity
Starting Date.    (2)      With respect to a Retirement Benefit determined under
the Cash Balance Formula, a Member may elect to receive his Retirement Benefit
in the form of a lump sum payment which lump sum payment shall be equal to the
amount credited to his Cash Balance Account as of the last day of the month next
preceding his Annuity Starting Date.   (c)      Single Life Annuity Options. A
Member may elect to receive an annuity providing equal monthly payments for the
lifetime of the Member with no survivor benefits.   (d) Joint and Contingent
Annuity Option. A Member may elect an annuity providing reduced equal monthly
payments for his lifetime, with monthly payments to continue for the lifetime of
his Beneficiary in an amount equal to 50% or 100% of the monthly amount payable
during the Member’s lifetime.   (e) Level Income Option. If the Member’s benefit
is to commence prior to the Member’s Normal Retirement Date, the Member may
elect to convert the Retirement Benefit otherwise payable to him into a
Retirement Benefit of an Actuarial Equivalent value of such amount so that with
his expected Social Security benefit, he will receive, so far as possible, the
same amount each year before and after such expected Social Security benefit
commences. A Member whose Retirement Benefit commences before he reaches age 62
may elect the Level Income Option based on his Social Security benefit as of age
62 or his Social Security benefit as of age 65. A Member whose Retirement
Benefit commences after he reaches age 62 may only elect the level income option
based on his Social Security benefit as of age 65. Monthly payments shall
terminate upon the death of the Member unless the Member elected the Level
Income Option in conjunction with the Automatic Joint and Surviving Spouse
Annuity or the Joint and Contingent Annuity Option described in Section 6.3(d),
in which event payments shall continue pursuant to such election if the Member’s
Spouse or Beneficiary, as applicable, survives the Member.

6.4 Distribution Requirements

(a)      General Rule. Notwithstanding anything in Sections 6.1 through 6.3 to
the contrary, and unless the Member otherwise elects in writing, distribution to
such Member shall not commence later than the sixtieth day after the close of
the Plan Year in which occurs the latest of the following events:     (1)     
the Member attains age 65;  

29

--------------------------------------------------------------------------------



  (2) the Member attains the tenth anniversary of the date on which he became a
Member under the Plan; or     (3)      the Member’s Break in Service.   (b)     
Latest Allowable Commencement Dates.     (1) General. Notwithstanding anything
in the Plan to the contrary, all distributions will comply with Article 6-A.    
(2) Basic Rule. Subject to Article 6-A and notwithstanding anything contained in
Sections 6.1 through 6.3 to the contrary, any Member who is a five percent owner
(as such term is defined in Code section 416(i)(1)(B)(i)), with respect to the
Plan Year ending with or within the calendar year in which he attains age 70½,
shall commence to receive Retirement Benefit payments no later than April 1
following the close of the calendar year in which age 70½ is attained.
Retirement Benefit payments to any other Member shall commence no later than
April 1 of the calendar year following the later of (1) the calendar year in
which such Member attains age 70½ or (2) the calendar year in which such Member
Severance from Service Date occurs.      With respect to a Member other than a
five percent owner (as such term is defined in Code section 416(i)(1)(B)(i))
whose Severance from Service Date occurs subsequent to April 1 of the close of
the calendar year in which the Member attains age 70½ and whose Retirement
Benefit is determined under the Career Earnings Formula, the Retirement Benefit
of such a Member shall be actuarially adjusted. Such actuarially adjusted
Retirement Benefit shall be equal to the Actuarial Equivalent, as of the
Member’s Annuity Starting Date, of:           (A)      the Member’s Retirement
Benefit determined as of the April 1 following the close of the calendar year in
which the Member attained age 70½; plus           (B) any additional Retirement
Benefits accrued by the Member during the period beginning on the April 1
following the close of the calendar year in which the Member attained age 70½
and ending on the Member’s Severance from Service Date; minus           (C) any
distributions made to the Member prior to the Member’s Annuity Starting Date.  
   For purposes of this Section 6.4(b)(2), the actuarial equivalent value of a
Member’s Retirement Benefit as of the Member’s Annuity Starting date shall be
determined by using the actuarial assumptions contained in Section 2.1(b)(2).  
(c) No Change in Form of Payment After Annuity Starting Date. Except as may
otherwise be permitted in Section 6.2(c)(3), a Member may not change the form of
benefit payment elected pursuant to this Article 6 for any reason following the
Member’s Annuity Starting Date.  

30

--------------------------------------------------------------------------------



6.5 Amounts Not Exceeding $1,000
Notwithstanding the foregoing provisions of this Article 6, if the Actuarial
Equivalent present value of a Member’s vested benefits payable under the Plan
(including a benefit payable in a form as described in Section 6.2), determined
as of the first day of the Plan Year immediately following the Plan Year in
which the Member’s Severance from Service Date occurs, does not exceed $5,000
($1,000, effective March 28, 2005), the Retirement Committee shall cause such
Member’s vested benefits to be paid to him in a single lump-sum payment of
Actuarial Equivalent value as soon as practicable thereafter. Payment of such
lump sum shall relieve the Plan of all obligations to the Member. In the event a
Member is not entitled to any Retirement Benefit at his Severance from Service
Date pursuant to Section 4.2(a), he shall be deemed cashed out under the
provisions of this Section 6.5 as of his Severance from Service Date. However,
if such Member is subsequently reemployed by the Employer or an Affiliated
Company, his Retirement Benefit shall be automatically restored.

6.6 Designation of Beneficiary
Subject to the provisions of Sections 6.2 through 6.5, 7.1 and 7.2, each Member
who is accruing benefits under the Cash Balance Formula may designate a
Beneficiary, including a trust or an estate, to whom survivor’s benefits under
Article 7 are to be paid upon the Member’s death. Each such designation shall be
made on a form provided by the Retirement Committee, shall be effective only
when filed in writing with the Retirement Committee, and shall revoke, subject
to the provisions of Section 6.2, all prior designations. If no Beneficiary is
designated, if a designation is revoked, or if no designated Beneficiary
survives the Member, the applicable benefit, if any, shall be payable to the
Member’s surviving Spouse or, if there is no surviving Spouse, to the Member’s
estate, except as provided in Section 6.7.

6.7 Death of Beneficiary Prior to Member’s Separation from Service Date
If the Beneficiary designated by the Member to receive survivor benefits
described in Section 6.3(d) dies prior to the Member’s Severance from Service
Date, the election under Section 6.3 shall be void, and benefits shall be
payable under Section 6.1 or 6.2, as applicable, unless and until another
Beneficiary is formally designated by the Member pursuant to Section 6.6.

6.8 Optional Direct Rollovers of Eligible Rollover Distributions

(a)      In General. Notwithstanding any provision of the Plan to the contrary,
a “Distributee” may elect to have any portion (subject to the limitations
provided below of an “Eligible Rollover Distribution” paid directly to an
“Eligible Retirement Plan” specified by the “Distributee” in a “Direct Rollover”
to the extent permitted by Code section 401(a)(31) and applicable Treasury
regulations thereunder. Terms in quotation marks are defined in Section 6.8(b).
  (b) Definitions.     (1)      “Direct Rollover” means a payment by the Plan to
an Eligible Retirement Plan, in the form of a direct trustee to trustee
transfer, as specified by the Distributee.     (2) “Distributee” means each of
the following persons who may elect a Direct Rollover of an Eligible Rollover
Distribution of the Member’s Retirement Benefit;  

31

--------------------------------------------------------------------------------



    (A)      the Member;       (B) the Member’s Beneficiary, if the Beneficiary
was married to the Member on the date of his death; and      (C) an alternate
payee under a qualified domestic relations order, as defined in Code section
414(p), if that person is the Spouse or former Spouse of the Member.    
(3)      “Eligible Retirement Plan” means a qualified plan described in Code
section 401(a), provided that the terms of such qualified plan permit acceptance
of the Distributee’s Eligible Rollover Distribution, an annuity plan described
in Code section 403(a), an annuity contract described in Code section 403(b), an
individual retirement account described in Code section 408(a), an individual
retirement annuity described in Code section 408(b), or an eligible plan under
Code section 457(b) which is maintained by a state, political subdivision of a
state, or an agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from the Plan. However, in the case of an Eligible Rollover Distribution to
the surviving Spouse, an “Eligible Retirement Plan” is an individual retirement
account or an individual retirement annuity, as such terms are defined in the
preceding sentence.     (4) “Eligible Rollover Distribution” means any
distribution of all or any portion of the Retirement Benefit payable to the
Distributee except that an “Eligible Rollover Distribution” does not include:  
   (A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee or the Distributee’s designated Beneficiary, or for a
specified period of 10 years or more;      (B) any distribution to the extent
such distribution is required under Code section 401(a)(9); and      (C) the
portion of any distribution that is not includible in gross income.   (c)     
No amount shall be directly rolled over pursuant to this Section 6.8 unless and
until it would otherwise be distributed to the Distributee and all consents and
written elections required to make the distribution have been obtained. Nothing
in this Section 6.8 shall be construed to alter the normal or optional forms of
payment of the Retirement Benefit available under the Plan.   (d) The Retirement
Committee shall provide notice to each Distributee who will receive an Eligible
Rollover Distribution of the Distributee’s right to elect a Direct Rollover in
accordance with Code section 401(a)(31). The Retirement Committee shall provide
such notice at the time and in the manner required by regulations.  

32

--------------------------------------------------------------------------------



(e)      The Distributee shall notify the Retirement Committee in writing by
such deadline as the Retirement Committee shall prescribe whether or not he
wishes to have any part of the Eligible Rollover Distribution directly rolled
over. If the Distributee fails to elect a Direct Rollover by the deadline
established by the Retirement Committee, then the entire amount of the Eligible
Rollover Distribution shall be distributed or paid directly to the Distributee
as otherwise provided in the Plan.   (f) A Distributee may elect that the lowest
of the following amounts shall be directly rolled over:     (1)      The entire
amount of the Eligible Rollover Distribution; or     (2) Such portion of the
Eligible Rollover Distribution as the Distributee specifies (in accordance with
rules established by the Retirement Committee), provided that the amount
directly rolled over is not less than $200 or such higher amount as the
Retirement Committee may prescribe in accordance with applicable Treasury
regulations.     Notwithstanding the foregoing provisions of this Section
6.8(f), a Distributee may not elect a Direct Rollover with respect to his
Eligible Rollover Distributions during the year if such Eligible Rollover
Distributions are reasonably expected to total less than $200.   (g) A Member
may elect to have a direct rollover made with respect to a portion of his
distribution, provided the amount of the partial direct rollover equals at least
$500.   (h) The Distributee may only request a Direct Rollover to one Eligible
Retirement Plan with respect to any Eligible Rollover Distribution.   (i) No
amount will be directly rolled over pursuant to this Section 6.8 unless the
Distributee provides the Retirement Committee, by such deadline as the
Retirement Committee shall prescribe, such information as it shall require—    
(1) to determine that the amount directly rolled over will be received by an
Eligible Retirement Plan that will accept the Direct Rollover; and     (2) to
make the Direct Rollover and make such reports and keep such records as are
required under applicable law.     The Retirement Committee may rely on all such
information provided by the Distributee and shall not be required to verify any
such information.   (j) The Retirement Committee shall select the manner in
which to make the Direct Rollover.   (k) Any amount directly rolled over in
accordance with this Section 6.8 shall be a distribution from this Plan and
shall discharge any liability to the Distributee under this Plan to the same
extent as a payment directly to the Distributee.  

33

--------------------------------------------------------------------------------



Article 6-A. Minimum Distribution Requirements

6-A.1 General Rules

(a)      Effective Date. The provisions of this Article 6-A will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.   (b) Precedence. The requirements of
this Article 6-A will take precedence over any inconsistent provisions of the
Plan.   (c) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article 6-A will be determined and made in accordance with
the Treasury regulations under Code section 401(a)(9).   (d) TEFRA Section
242(b)(2) Elections. Notwithstanding the other provisions of this Article 6-A,
distributions may be made under a designation made before January 1, 1984, in
accordance with section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (“TEFRA”) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA.

6-A.2 Time and Manner of Distribution

(a)      Required Beginning Date. The Member's entire interest will be
distributed, or begin to be distributed, to the Member no later than the
Member's Required Beginning Date.   (b) Death of Member Before Distributions
Begin. If the Member dies before distributions begin, the Member's entire
interest will be distributed, or begin to be distributed, no later than as
follows:     (1)      If the Member's surviving Spouse is the Member's sole
Designated Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died, or by December 31 of the calendar year in which the
Member would have attained age 70 1/2, if later.     (2) If the Member's
surviving Spouse is not the Member's sole Designated Beneficiary, then
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Member died.
    (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member's death, the Member's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member's death.     (4) If the Member's surviving Spouse is the Member's
sole Designated Beneficiary and the surviving Spouse dies after the Member but
before distributions to the surviving Spouse begin, this Section 6-A.2(b), other
than Section 6-A.2(b)(1), will apply as if the surviving Spouse were the Member.
 

34

--------------------------------------------------------------------------------



  For purposes of this Section 6-A.2(b), distributions are considered to begin
on the Member's Required Beginning Date (or, if Section 6-A.2(b)(4) applies, the
date distributions are required to begin to the surviving Spouse under Section
6-A.2(b)(1)). If annuity payments irrevocably commence to the Member before the
Member's Required Beginning Date (or to the Member's surviving Spouse before the
date distributions are required to begin to the surviving Spouse under Section
6-A.2(b)(1)), the date distributions are considered to begin is the date
distributions actually commence.   (c)      Form of Distribution. Unless the
Member's interest is distributed in the form of an annuity purchased from an
insurance company or in a single lump sum on or before the Required Beginning
Date, as of the first Distribution Calendar Year distributions will be made in
accordance with Sections 6-A.3, 6-A.4 and 6-A.5. If the Member's interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code section 401(a)(9) and the Treasury regulations thereunder.

6-A.3. Determination of Amount to be Distributed Each Year

(a)      General Annuity Requirements. If the Member's interest is paid in the
form of an annuity distribution under the Plan, payments under the annuity must
satisfy the following requirements:           (1)      the annuity distributions
will be paid in periodic payments made at intervals not longer than one year;  
      (2) the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 6-A.4 or 6-A.5;  
  (3) once payments have begun over a period certain, the period certain may
only be changed as follows:       (A)      the modification occurs at the time
that the Member retires or in connection with a Plan termination;       (B) the
payments prior to modification are paid over a period certain without life
contingencies; or       (C) the payments after modification are paid under an
Automatic Joint and Surviving Spouse Annuity over the joint lives of the Member
and a Designated Beneficiary, the Member’s Spouse is the sole Designated
Beneficiary, and the modification occurs in connection with the Member becoming
married to such Spouse;       provided, however, that in order to modify a
stream of annuity payments in accordance with the foregoing, the following
conditions must be satisfied: (i) the future payments under the modified stream
must satisfy Code section 401(a)(9) as though payments first commenced on a new
annuity starting date, treating the actuarial value of the remaining payments as
the Member’s entire interest; (ii) for  

35

--------------------------------------------------------------------------------



    purposes of Code sections 415 and 417, the modification is treated as a new
annuity starting date; (iii) after taking into account the modification, the
annuity stream satisfies Code section 415 (determined at the original Annuity
Starting Date, using the interest rates and mortality tables applicable to such
date); and (iv) the end point of the period certain, if any, for any modified
payment period is not later than the end point available under Code section
401(a)(9) to the Member at the original Annuity Starting Date; and            
(4)      payments will either be non-increasing or increase only in accordance
with one or more of the following:       (A)      by an annual percentage
increase that does not exceed the annual percentage increase in an Eligible
Cost-of-Living Index for a 12-month period ending in the year during which the
increase occurs or the prior year;       (B) by a percentage increase that
occurs at specified times and does not exceed the cumulative total of annual
percentage increases in an Eligible Cost-of- Living Index since the Annuity
Starting Date, or if later, the date of the most recent percentage increase;
provided, however, that in cases providing such a cumulative increase, an
actuarial increase may not be provided to reflect the fact that increases were
not provided in the interim years;       (C) to the extent of the reduction in
the amount of the Member's payments to provide for a survivor benefit upon
death, but only if the Beneficiary whose life was being used to determine the
distribution period described in Section 6-A.4 dies or is no longer the Member's
Beneficiary pursuant to a qualified domestic relations order within the meaning
of Code section 414(p);       (D) to pay increased benefits that result from a
Plan amendment;       (E) to allow a Beneficiary to convert the survivor portion
of an Automatic Joint and Surviving Spouse Annuity into a single sum
distribution upon the Member’s death; or       (F) with respect to annuity
payments paid under the Plan (other than annuity payments under an annuity
contract purchased from an insurance company), the payments are increased by one
of the following: (i) a constant percentage, applied not less frequently than
annually, at a rate that is less than 5% per year; (ii) to provide a final
payment upon the death of the Member that does not exceed the excess of the
actuarial present value of the Member’s accrued benefit (within the meaning of
Code section 411(a)(7)) calculated as the annuity starting date using the
applicable interest rate and the applicable mortality table under Code section
417(e) over the total payments before the death of the Member); or (iii) as a
result of dividend payments or other payments that result from actuarial gains,
but only if (a) actuarial gain is measured no less frequently than annually; (b)
the resulting dividend payments or other payments are either paid no later than
the year following the year for which the actuarial experience is measured or
paid in the same  

36

--------------------------------------------------------------------------------



                              form as the payment of the annuity over the
remaining period of the annuity (beginning no later than the year following the
year for which the actuarial experience is measured); (c) the actuarial gain
taken into account is limited to actuarial gain from investment experience; (d)
the assumed interest used to calculate such actuarial gains is not less than 3%;
and (e) the payments are not increasing by a constant percentage as set forth in
(i) above.    

(b)      Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed on or before the Member's Required Beginning
Date (or, if the Member dies before distributions begin, the date distributions
are required to begin under section 6-A.2(a) or 6-A.2(b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Member's benefit accruals as of the last day of the first Distribution Calendar
Year will be included in the calculation of the amount of the annuity payments
for payment intervals ending on or after the Member's Required Beginning Date.  
(c) Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Member in a calendar year after the first Distribution
Calendar Year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues; provided, however, that any such additional benefits may be
disregarded if the actuarial present value of the additional benefits is not
more than 20% of the Member’s interest in the annuity as set forth in Section
6-A.3(a) and the annuity provides only for the following additional benefits (1)
additional benefits that, in the case of a distribution, are reduced by an
amount sufficient to ensure that the ratio of such sum to the Member’s interest
in the annuity does not increase as a result of the distribution, and (2) an
additional benefit that is the right to receive a final payment upon death that
does not exceed the excess of the premiums paid less the amount of prior
distributions; provided, further that if the only additional benefit provided
under the annuity is the additional benefit set forth in (2) above, the
additional benefit may be disregarded regardless of its value in relation to the
dollar amount credited to the Member under the annuity.

6-A.4 Requirements For Annuity Distributions That Commence During Member's
Lifetime

(a)      Joint Life Annuities Where the Beneficiary Is Not the Member's Spouse.
If the Member's interest is being distributed in the form of an Automatic Joint
and Surviving Spouse Annuity for the joint lives of the Member and a non-spouse
Beneficiary, annuity payments to be made on or after the Member's Required
Beginning Date to the Designated Beneficiary after the Member's death must not
at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Member using the table set forth in
Q&A-2 of section 1.401(a)(9)-6 of the Treasury regulations. If the form of
distribution combines an Automatic Joint and Surviving Spouse Annuity for the
joint lives of the Member and a non-spouse Beneficiary and a period certain
annuity, the requirement in the preceding sentence will  

37

--------------------------------------------------------------------------------



  apply to annuity payments to be made to the Designated Beneficiary after the
expiration of the period certain.   (b)      Period Certain Annuities. Unless
the Member's Spouse is the sole Designated Beneficiary and the form of
distribution is a period certain and no life annuity, the period certain for an
annuity distribution commencing during the Member's lifetime may not exceed the
applicable distribution period for the Member under the Uniform Lifetime Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations for the calendar
year that contains the annuity starting date. If the annuity starting date
precedes the year in which the Member reaches age 70, the applicable
distribution period for the Member is the distribution period for age 70 under
the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations plus the excess of 70 over the age of the Member as of the Member's
birthday in the year that contains the annuity starting date. If the Member's
Spouse is the Member's sole Designated Beneficiary and the form of distribution
is a period certain and not a life annuity, the period certain may not exceed
the longer of the participant's applicable distribution period, as determined
under this Section 6-A.4(b), or the joint life and last survivor expectancy of
the Member and the Member's Spouse as determined under the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Member's and Spouse's attained ages as of the Member's and Spouse's
birthdays in the calendar year that contains the annuity starting date.

6-A.5 Requirements For Minimum Distributions Where Member Dies Before Date
Distributions Begin

(a)      Member Survived by Designated Beneficiary. If the Member dies before
the date distribution of his interest begins and there is a Designated
Beneficiary, the Member's entire interest will be distributed, beginning no
later than the time described in Section 6- A.2(a) or (b), over the life of the
Designated Beneficiary or over a period certain not exceeding:     (1)     
unless the annuity starting date is before the first Distribution Calendar Year,
the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary's age as of the Beneficiary's birthday in the calendar year
immediately following the calendar year of the Member’s death; or     (2) if the
annuity starting date is before the first Distribution Calendar Year, the Life
Expectancy of the Designated Beneficiary determined using the Beneficiary's age
as of the Beneficiary's birthday in the calendar year that contains the annuity
starting date.  

(b)      No Designated Beneficiary. If the Member dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Member's death, distribution of the Member's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member's death.  

38

--------------------------------------------------------------------------------



(c)      Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Member dies before the date distribution of his interest begins,
the Member's surviving Spouse is the Member's sole Designated Beneficiary, and
the surviving Spouse dies before distributions to the surviving Spouse begin,
this Section 6-A.5 will apply as if the surviving Spouse were the Member, except
that the time by which distributions must begin will be determined without
regard to Section 6-A.2(a).

6-A.6 Definitions. For purposes of this Article 6-A, the following terms shall
have the meanings set forth below unless otherwise expressly provided:

(a)      “Designated Beneficiary.” The individual who is designated as the
Beneficiary under Section 6.6 and is the designated beneficiary under Code
section 401(a)(9) and section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.
  (b) “Distribution Calendar Year.” A calendar year for which a minimum
distribution is required. For distributions beginning before the Member's death,
the first distribution calendar year is the calendar year immediately preceding
the calendar year which contains the Member's Required Beginning Date. For
distributions beginning after the Member's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 6-A.2(b).   (c) “Eligible Cost-of-Living Index.” Any of the
following:     (1)      A consumer price index that is based on prices of all
items (or all items excluding food and energy) and issued by the Bureau of Labor
Statistics.     (2) A percentage adjusted based on a cost-of-living index
described in Section 6- A.6(c)(1) above, or a fixed percentage if less. In any
year when the cost-of-living index is lower than the fixed percentage, the fixed
percentage may be treated as an increase in an eligible cost-of-living index,
provided it does not exceed the sum of (A) the cost-of-living index for that
year, and (B) the accumulated excess of the annual cost-of-living index from
each prior year over the fixed annual percentage used in that year (reduced by
any amount previously utilized under this Section 6-A.6(c)(2)).   (d) “Life
Expectancy.” Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.     (1) “Required Beginning
Date.” The April 1st of the calendar year immediately following the later of:
(i) the calendar year in which the Member attains age 70 ½, or (ii) the calendar
year in which the Member retires; provided, however, that subsection (ii) hereof
shall not apply in the case of a Member who is a 5% owner as defined in Code
section 416 at any time during the Plan Year ending with or within the calendar
year in which such Member attains age 70 ½.  

39

--------------------------------------------------------------------------------



Article 7. Preretirement Death Benefits

7.1 Unmarried Member
In the case of a Member who has no surviving Spouse and dies after having
completed at least five Years of Creditable Service but prior to his Annuity
Starting Date, his Retirement Benefit under the Cash Balance Formula shall be
payable to his Beneficiary in a single lump-sum cash distribution as soon as
practicable following the applicable date described in Section 7.2. Each
unmarried Member may designate a Beneficiary or Beneficiaries of his Cash
Balance Account. The Member may, from time to time during his lifetime, on a
form approved by and filed with the Retirement Committee, change the Beneficiary
or Beneficiaries of his Cash Balance Account. In the event that a Member fails
to designate a Beneficiary or Beneficiaries of his cash balance Account, or if
for any reason such designation shall be legally ineffective, or if all
designated Beneficiaries predecease the Member or die simultaneously with him,
distribution shall be made to the Member’s estate. In the case of the death of
an unmarried Member before his Annuity Starting Date, no benefit shall be
payable under the Career Earnings Formula.

7.2 Married Member

(a)      Automatic Preretirement Surviving Spouse Benefit. In the case of a
Member who has a surviving Spouse and dies prior to his Annuity Starting Date,
then the preretirement death benefit payable to such Member’s surviving Spouse
shall be a Single Life Annuity. The amount of such Single Life Annuity under the
Cash Balance Formula shall be determined based on the Spouse’s life and shall be
the Actuarial Equivalent of the benefit that would have been payable to the
Member in the form of a lump-sum benefit determined on the date of the Member’s
death. Such preretirement surviving Spouse benefit shall commence at the end of
the month following the month in which the Member would have attained his Normal
Retirement Date or earlier, if the Spouse so elects. The amount of such Single
Life Annuity under the Career Earnings Formula shall be determined as if (i) the
Member’s Severance from Service Date had occurred on the day immediately
preceding his date of death (if he had not previously incurred a Severance from
Service Date); (ii) the Member had survived to the day immediately preceding his
earliest possible Annuity Starting Date; (iii) the Member had elected to receive
his retirement benefit in the form of an Automatic Joint and Survivor Annuity
pursuant to Section 6.2 and (iv) the Member died immediately following such
election. Such preretirement surviving Spouse benefit, payable for the life of
the surviving Spouse, shall commence at the end of the month following the month
in which the Member would have attained his Normal Retirement Date or earlier,
if the Spouse so elects, but not earlier than the date the Member first would
have reached age 55.   (b) Lump-Sum Option. In lieu of an automatic
preretirement surviving Spouse benefit under Section 7.2(a), a surviving Spouse
may elect to receive a lump-sum benefit equal to the value of the Member’s Cash
Balance Account as of the last day of the month in which the Member’s death
occurs, but not less than the amount determined in accordance with the factors
in Section 2.1(b)(1).   (c) Waiver of Preretirement Surviving Spouse Benefit.
With respect to a Member’s Accrued Benefit attributable to the Cash Balance
Formula, a married Member may waive  

40

--------------------------------------------------------------------------------



  the automatic preretirement surviving Spouse benefit in accordance with the
provisions of this Section 7.2(c).                 (1)      Notice Requirements.
The Retirement Committee shall provide each Member with a written explanation
with respect to the automatic preretirement surviving Spouse benefit comparable
to that required in Section 6.2, regarding the Automatic Joint and Surviving
Spouse Annuity, within whichever of the following periods that ends last: (A)
the period beginning on the first day of the Plan Year in which the Member
attains age 32 and ending on the last day of the Plan Year in which the Member
attains age 34; (B) a reasonable period after an Employee becomes a Member; or
(C) a reasonable period after the joint and survivor rules become applicable to
the Member. A reasonable period described in clauses (B) and (C) is the period
beginning one year before and ending one year after the applicable event. If the
Member’s Severance from Service Date is before the date the Member attains age
35, clauses (A), (B) and (C) shall not apply and the Retirement Committee must
provide the written explanation within the period beginning one year before and
ending one year after the Member’s Severance from Service Date.     (2) Election
Period. A Member’s waiver of the automatic preretirement surviving Spouse
benefit is not valid unless (A) the Member makes the waiver election no earlier
than the first day of the Plan Year in which he attains age 35 and (B) the
Member’s Spouse satisfies the consent requirements described in Section
7.2(c)(3). The Spouse’s consent to the waiver of the automatic preretirement
surviving Spouse benefit shall be irrevocable, unless the Member revokes the
waiver election. Irrespective of the time of election requirements described in
clause (A) of the first sentence of this Section 7.2(c)(2), if the Member’s
Severance from Service Date occurs prior to the first day of the Plan Year in
which he attains age 35, the Retire- ment Committee will accept a waiver
election with respect to the Member’s Retirement Benefit attributable to his
service prior to his Severance from Service Date. Furthermore, if a Member who
has not separated from service makes a valid waiver election, except for the
timing requirement of clause (A) of the first sentence of this Section
7.2(c)(2), the Retirement Committee will accept that election as valid, but only
until the first day of the Plan Year in which the Member attains age 35.     (3)
Elections. A Member may elect to waive the automatic preretirement surviving
Spouse benefit or revoke such election at any time during the applicable
election periods described in Section 7.2(c)(2)(A) and (B). An election shall
only be given effect if (i) the Spouse of the Member consents in writing to such
election, (ii) such election designates another Beneficiary or Beneficiaries to
receive the death benefit in the form of a lump-sum benefit which may not be
changed without written spousal consent (or the consent of the Spouse expressly
permits designations by the Member without the requirements of further consent
by the Spouse), and (iii) the Spouse’s consent acknowledges the effect of such
election and such consent is witnessed by a Plan representative or a notary
public. If it is established to the satisfaction of the Retirement Committee
that a Member has no Spouse, that his Spouse may not be located, or that such
other circumstances as the Secretary of the  

41

--------------------------------------------------------------------------------



                   Treasury may prescribe by regulations have occurred, then
spousal consent shall not be required. Any spousal consent or lack of
requirement of such consent shall only be effective with respect to such Spouse.

7.3 Amounts Not Exceeding $1,000

Notwithstanding the foregoing provisions of this Article 7, if the Actuarial
Equivalent value of a benefit payable under this Article does not exceed $5,000
($1,000, effective March 28, 2005), such benefit shall be paid in a single
lump-sum payment of Actuarial Equivalent value as soon as practicable following
the death of the Member. A Member’s surviving Spouse shall have the right to
elect a Direct Rollover of a single lump-sum payment made pursuant to this
section, in accordance with Section 6.8. Any such election shall be subject to
the limitations and requirements of Section 6.8 and Section 6.8 shall be applied
as though the surviving Spouse were the Member.

Article 8. Maximum Benefit Limitations

8.1 General Rule
Notwithstanding any provision of the Plan to the contrary, the annual Normal
Retirement Benefit payable to a Member under the Plan as a Single Life Annuity,
an Automatic Joint and Surviving Spouse Annuity, or a joint and contingent
annuity option under Section 6.3(d) where the surviving annuitant is the
Member’s Spouse, commencing at age 65, together with benefits payable in the
same form under other qualified defined benefit plans maintained by an Employer
or an Affiliate, shall in no event exceed the lesser of—

(a)      $160,000, or such other amount as shall be determined by the Secretary
of the Treasury under Code section 415(d) to reflect cost-of-living adjustments;
or   (b) 100 percent of the Member’s average Limitation Earnings (as defined in
Section 8.7(d)) for the three-consecutive Plan Years that produce the highest
average, or during all of the Plan Years in which he was a Member if less than
three years.

If the benefit the Member otherwise would accrue in any Plan Year under the Plan
and all such plans (if any) would produce a benefit in excess of such maximum
amount, the rate of accrual under the Plan will be reduced to the extent
necessary to avoid such excess. The limitation amount, as described above,
applicable to a Member who terminated his employment with an Employer or any
Affiliates and who is, or will be, receiving Plan benefits shall automatically
be adjusted annually for increases in the cost of living.

The Retirement Benefit of any Member whose Severance from Service Date occurred
prior to January 1, 2002, and whose Retirement Benefit is currently limited as a
result of the application of the limitations of Code section 415(b), shall be
increased, effective with respect to benefit payments made on and after January
1, 2002, to the amount of Retirement Benefit such Member would have received on
his Annuity Starting Date had the limitations described herein been in effect on
the Member’s Annuity Starting Date. Notwithstanding the foregoing, any increase
in the Retirement Benefit of a Member pursuant to this Section 8.1 will not
apply with respect to any former Member who has received a distribution of his
Retirement Benefit in the form of a lump-sum payment and with respect to whom no
additional Retirement Benefits are payable

42

--------------------------------------------------------------------------------



(without regard to any amount that would otherwise be payable to such Member
pursuant to this Section 8.1).

8.2 Adjustment for Other Forms of Payment
In the case of benefits payable in a form other than a Single Life Annuity, an
Automatic Joint and Surviving Spouse Annuity, or a joint and contingent annuity
option under Section 6.3(d), the limitations of Section 8.1 shall be applied to
the amount which would be payable under the Plan in the form of a Single Life
Annuity, and then converting such reduced benefit into the Actuarial Equivalent
optional form.

8.3 Adjustment for Benefits Commencing Before Age 62
In the case of benefits commencing before a Member’s attainment of age 62, the
applicable dollar limit under Section 8.1(a) shall be the Actuarial Equivalent
of the amount payable to the Member at age 62.

8.4 Adjustment for Benefits Commencing After Age 65.
In the case of benefits commencing after the Member’s attainment of age 65, the
applicable dollar limit under Section 8.1(a) shall be the Actuarial Equivalent
amount determined as if the Member elected a Single Life Annuity benefit
commencing at age 65.

8.5 Adjustment of Limitation for Years of Vesting Service

(a)      Dollar Limitation. In the case of a Member whose aggregate years of
participation in the Plan are fewer than ten, the applicable dollar limit under
Section 8.1(a) shall be equal to the amount otherwise applicable times the
greater of—     (1)      10 percent, or     (2) a fraction, the numerator of
which is the aggregate number (not in excess of ten) of years of participation
in the Plan and the denominator of which is ten.   (b) Earnings Limitation. In
the case of a Member with fewer than ten Years of Creditable Service, the
applicable limitation amount under Section 8.1(b) shall be equal to the amount
otherwise applicable times the greater of—     (1) 10 percent, or     (2) a
fraction, the numerator of which is the total number (not in excess of ten) of
Years of Creditable Service credited to the Member, and the denominator of which
is ten.

8.6 Limitation Year
For purposes of applying Code section 415 and applicable Treasury regulations,
the limitation year for the Plan shall be the calendar year.

8.7 Definitions
For purposes of this Article 8,

43

--------------------------------------------------------------------------------



(a)      “Annual Addition” shall mean the sum, credited to a Member’s accounts
under all qualified defined contribution plans maintained by an Employer or an
Affiliate (if any), of—     (1)      Employer contributions, including amounts
made under cash or deferred arrange- ments described in Code section 401(k);    
(2) forfeitures;     (3) Employee contributions;     (4) amounts allocated to an
individual medical benefit account (as defined in Code section 415(l)) which is
part of any defined benefit plan maintained by an Employer or an Affiliate; and
    (5) amounts (derived from contributions paid after December 31, 1985, in
taxable years ending after such date) attributable to post-retirement medical
benefits allocated to the separate account of a Key Employee (as defined in
Section 13.7(b)) under a welfare benefit fund (as defined in Code section
419(e)) maintained by an Employer or an Affiliate;     provided, however, that
Code section 415(c)(1)(B) shall not apply to any amount treated as an Annual
Addition under paragraph (4) or (5) hereof. Restored forfeitures, repaid
distributions, rollover contributions, and loan payments shall not be treated as
Annual Additions. Notwithstanding the foregoing, any contribution made after a
Member’s termination of employment with the Company and its Affiliates for the
purpose of providing medical care (within the meaning of Code section
419A(f)(2)) shall not be treated as an Annual Addition.   (b) “Limitation
Earnings” shall mean the total of regular, overtime, bonus, and other cash
compensation paid or made available to the Employee during the Plan Year, but
not including amounts deferred as a result of a salary reduction election under
Code section 401(k) or deferrals under a plan maintained under Code section 125,
and the items listed in Treasury regulation section 1.415-2(d)(2) (relating to
deferred compensation, stock options, and proceeds from the sale of certain
securities). The limitation on Earnings contained in Section 2.1(s)(3) shall
apply. Effective January 1, 1998, “Limitation Earnings” shall mean a Member’s
“compensation” as defined in Code section 415(c)(3), including any deferrals
under Code section 401(k), 132(f)(4) or 125.   (c) “Projected Annual Benefit”
shall mean the annual benefit to which the Member would be entitled under the
terms of the Plan and all other defined benefit plans maintained by an Employer
or an Affiliate, if the Member continued employment until his Normal Retirement
Age (or current age, if later) and the Member’s Limitation Earnings (as defined
in Section 8.7(b)) for the Plan Year and all other relevant factors used to
determine such benefit remained constant until Normal Retirement Age (or current
age, if later).  

44

--------------------------------------------------------------------------------



Article 9. Amendment and Termination

9.1 Amendment of the Plan
The Board of Directors of the Company, in its sole and absolute discretion,
hereby reserves the right to amend, modify, or alter in any respect the Plan at
any time and from time to time and retroactively if deemed necessary or
appropriate for any reason whatsoever. Further, by adopting the Plan, an
Employer hereby delegates to the Board of Directors of the Company, the
authority and the right to amend or modify the Plan at any time. The Retirement
Committee may make administrative changes to the Plan to qualify or maintain the
Plan as a plan meeting the requirements of ERISA and Code section 401(a) and the
Treasury regulations issued thereunder.

No amendment of the Plan shall cause any part of the Trust Fund to be used for
or diverted to purposes other than the exclusive benefit of the Members, their
surviving Spouses, or their Beneficiaries covered by the Plan. No Plan amendment
may—

(a)      decrease the Accrued Benefit of any Member,   (b) eliminate or reduce
an early retirement benefit or a retirement-type subsidy (as defined in Treasury
regulations), or   (c) eliminate an optional form of benefit with respect to
benefits attributable to service before the amendment,

except as permitted under Code section 411(d)(6) and the Treasury regulations
thereunder. Retroactive Plan amendments may not decrease the Accrued Benefit of
any Member determined as of the time the amendment was adopted.

9.2 Termination of the Plan
The Board of Directors of the Company may terminate the Plan in whole or in part
for any reason at any time in any manner. If the Plan is terminated or partially
terminated without termination of the Trust, the Trust will be continued until
the Board of Directors of the Company terminates it or until all Trust assets
have been fully distributed.

9.3 Vesting on Termination or Partial Termination
Upon a complete or partial termination of the Plan (within the meaning of
Treasury regulations section 1.411(d) -2), the right of each affected Member to
benefits accrued to the date of such termination or partial termination shall
become nonforfeitable to the extent such benefits are funded as of such date.

9.4 Termination of the Trust
If the Plan is terminated or partially terminated, or if contributions are
discontinued, the Trust may be terminated by the Board of Directors of the
Company at any time. The Trust Fund will then be valued. The Retirement
Committee will determine the method and means of distribution of each interest
in the Trust Fund and will certify that information to the Trustee. After
receiving that certification and after making necessary adjustments to reflect
additional earnings, losses, and liquidation expenses, the Retirement Committee
shall direct the Trustee to make distribution as promptly as possible. If one
Employer, but not others, discontinues contributions or

45

--------------------------------------------------------------------------------



terminates or partially terminates its participation in the Plan, the Board of
Directors of the Company may determine whether or not the Trust shall be
continued for that Employer’s Members and Beneficiaries. If those interests in
the Trust are terminated, the Board of Directors of the Company will direct
their liquidation under this section.

9.5 Distribution on Termination
Upon termination of the Plan, that portion of any assets then held in the Trust
Fund shall be allocated, after payment of all expenses of administration or
liquidation, in accordance with amendments to the Plan adopted prior to such
allocation under section 4044(a) of ERISA; provided, that any assets remaining
after the satisfaction of all benefits accrued to the termination date with
respect to Members, and their surviving Spouses and Beneficiaries, shall revert
to and be distributed to Employers.

9.6 Merger, Consolidation or Transfer
In the case of any merger or consolidation of the Plan with, or any transfer of
assets and liabilities of the Plan to, any other plan, provision must be made so
that each Member would, if the Plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he would have been entitled to receive under the Plan
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.

9.7 Restrictions on Benefits and Distributions to Certain Members

(a)      Restriction of Benefits. Notwithstanding any other provisions in the
Plan to the contrary, in the event of the termination of the Plan, the benefit
of any Highly Compensated Employee (and any Highly Compensated Former Employee)
is limited to a benefit that is nondiscriminatory under Code section 401(a)(4).
For purposes of this Section 9.7, the following terms shall apply:     (1)     
“Total Earnings” means a Member’s compensation as defined in Code section
415(c)(3) as determined by the Retirement Committee, increased by amounts
excluded from wages by reason of a Member’s election to reduce wages in lieu of
benefits under a cafeteria plan under Code section 125, a cash or deferred
arrange- ment under Code section 401(k), a transportation fringe benefit plan
under Code section 132(f)(4) or a simplified employee pension arrangement under
Code section 408(k).     (2) “Highly Compensated Employee” means, any Employee
who—      (A)      was a 5-percent owner (as determined under Code section
416(i)(1)) at any time during the Plan Year or the preceding Plan Year, or     
(B) for the prior Plan Year—       (i)      received Total Earnings from
Employers and Affiliates in excess of $90,000 (as adjusted by the Secretary of
the Treasury pursuant to Code section 415(d), except that the base period shall
be the calendar quarter ending September 30, 1996), and  

46

--------------------------------------------------------------------------------



                              (ii)     if the Retirement Committee elects the
application of this clause for such preceding year, was in the top-paid group of
Employees for such preceding year.         For this purpose, an Employee is in
the top-paid group of Employees for any year if such Employee is in the group
consisting of the top 20 percent of Employees when ranked on the basis of
Earnings during the year.  

    In determining the Highly Compensated Employees of the Employers, the
provisions of this section shall be applied in accordance with the provisions of
Code section 414(q) and related guidance, including in the discretion of the
Retirement Committee (and pursuant to the appropriate election) any method or
election allowed under the Code.         (3) “Highly Compensated Former
Employee” shall mean any Member who has terminated employment as an Employee in
a prior Plan Year and who was a Highly Compensated Employee either when he
terminated employment as an Employee or any Plan Year ending on or after his
fifty-fifth birthday.   (b)      Restrictions on Distributions. Notwithstanding
any other provisions to the contrary, Highly Compensated Employees and Highly
Compensated Former Employees (as defined in Section 9.7(a)), who are among the
25 most highly paid Employees of the Employer shall not be entitled to elect to
receive Retirement Benefits in the form of a lump-sum payment under Section
6.3(b). This restriction shall not apply, however, if:     (1)      after any
payment to the Member of the requested lump-sum amount, the value of Plan assets
would continue to equal or exceed 110 percent of the value of the current
liabilities of the Plan, as such liabilities are defined in Code section
412(l)(7), or     (2) the lump-sum amount due such Member is less than one
percent of the value of the current liabilities of the Plan, as such liabilities
are defined in Code section 412(l)(7), or     (3) the Actuarial Equivalent
present value of benefits payable to the Member is $5,000 ($1,000, effective
March 28, 2005) or less, in which case the provisions of Section 6.5 apply.    
In the event that two or more Members subject to this Section 9.7(b) have the
same Severance from Service Date, the determination of whether the foregoing
restrictions apply will be made beginning with the oldest of the Members and
proceeding to the youngest, taking into account with each Member any payments to
be made to the Members who preceded him.   (c) Repayment Guarantee. A Member who
is otherwise restricted from receiving a lump- sum payment of his Retirement
Benefit because of the provisions of Section 9.7(b), above, may receive a
lump-sum payment if, prior to receipt of such lump-sum payment, the Member
provides a written guarantee to the Retirement Committee of repayment of  

47

--------------------------------------------------------------------------------



  the lump-sum payment to the Plan, in the event of the Plan’s termination. The
amount subject to a guarantee of repayment (the “Excess Amount”), for any Plan
Year, is the excess of the amounts distributed to a Member (accumulated with
reasonable interest) over the amounts that could have been distributed to the
Member under a single life annuity that is the Actuarial Equivalent of the sum
of such Member’s Accrued Benefit and other benefits under the Plan (accumulated
with reasonable interest). The affected Member may guarantee repayment by: (i)
depositing in escrow, with an acceptable depository, property having a fair
market value equal to at least 125 percent of the Excess Amount, (ii) providing
a bank letter of credit in an amount equal to at least 100 percent of the Excess
Amount, or (iii) posting a bond equal to at least 100 percent of the Excess
Amount. If the Member elects to post bond, the bond must be furnished by an
insurance company, bonding company or other surety acceptable for federal bonds.
    The escrow arrangement may provide that the Member may withdraw amounts in
excess of 125 percent of the Excess Amount. If the market value of the property
in an escrow account falls below 110 percent of the Excess Amount, the Member
must deposit sufficient additional property to bring the total value of the
property held by the depository to 125 percent of the Excess Amount. The escrow
arrangement may provide that the Member shall have the right to receive any
income from the property placed in escrow, provided that no such payment may be
made if the value of the property in the escrow account is less than 125 percent
of the Excess Amount or if such payment would cause the value of the property in
the escrow account to be less than 125 percent of the Excess Amount. A surety or
bank may release any liability on a bond or letter of credit in excess of 100
percent of the Excess Amount. If the Retirement Committee certifies to the
depository, surety or bank that a Member (or such Member’s estate) is no longer
obligated to repay any Excess Amount, the depository may deliver to such Member
(or such Member’s estate) any property held under an escrow agreement, and a
surety or bank may release any liability on such Member’s bond or letter of
credit.   (d)      Delayed Lump-sum Distribution. Notwithstanding the above, a
Member who, on his Severance from Service Date, is entitled to receive his
Retirement Benefit only in an annuity form, because of the provisions of this
Section 9.7, may on or before such date make an irrevocable election to receive
his Retirement Benefit in the form of an annuity only until such time as it is
determined that he is no longer restricted under this Section 9.7, and then to
receive a lump sum payment that is the Actuarial Equivalent of the Member’s
remaining Retirement Benefit. However, if such determination is not made prior
to the first day of the Plan Year that is eight years coincident with or
subsequent to the Member's Severance from Service Date or if the Member's death
occurs prior to such a determination, the Member’s Retirement Benefit shall
continue in the form of annuity selected by the Member, in accordance with its
terms, until the Actuarial Equivalent present value of benefits payable to the
Member is $5,000 ($1,000, effective March 28, 2005) or less, at which time the
Member shall receive a lump sum payment that is the Actuarial Equivalent of the
Member’s remaining Retirement Benefit. Any such determination shall be made as
of the last day of each Plan Year. Payment of such lump sum shall relieve the
Plan of all obligations to the Member.  

48

--------------------------------------------------------------------------------



  In determining whether, as of a given last day of a Plan Year, two or more
Members’ Retirement Benefits are no longer restricted, the order in which such
determination shall be made with respect to the Members shall be based on the
Members’ respective Severance from Service Dates. The Member whose Severance
from Service Date occurs first shall be the first eligible to receive a lump-sum
payment that is the Actuarial Equivalent of such Member’s remaining Retirement
Benefit; other affected Members shall be considered in sequence, proceeding to
the one(s) with the most recent Severance from Service Date, taking into account
with each Member any payments to be made to the Members who preceded him. In the
event that two or more Members electing delayed lump-sum distribution under this
Section 9.7(d) have the same Severance from Service Date, the determination of
eligibility to receive a lump-sum payment of a remaining Retirement Benefit will
be made beginning with the oldest of the Members and proceeding to the youngest,
taking into account with each Member any payments to be made to the Members who
preceded him.     9.8 Plan Participation by Associate Companies     (a)     
Adoption of the Plan. Any Affiliated Company, with the consent of the Company
and by taking appropriate corporate action, may become an Associate Company and
secure the benefits of the Plan for its Employees by adopting the Plan and by
executing the Trust Agreement. As a condition to such Affiliated Company
becoming an Associate Company, the Company may require such Affiliated Company
to modify or amend any pension plan which such Affiliated Company may then have
so as to conform to the provisions of the Plan, or to limit Prior Service, as
defined in Section 2.1(p)(2), to service rendered for such corporation on and
after a date to be determined by the Company. The Associate Company shall
thereafter promptly deliver to the Trustee a certified copy of the resolutions
or other documents evidencing its adoption of the Plan and also a written
instrument showing the consent by the Company to such adoption.   (b) Withdrawal
from the Plan. The Company may upon thirty (30) days written notice request an
Associate Company to withdraw from the Plan and upon the expiration of such
thirty-day period, unless such Associate Company has taken the appropriate
corporate action to accomplish such withdrawal, such Associate Company shall be
deemed to have withdrawn from the Plan. Any Employer may withdraw from the Plan
by giving the Retirement Committee thirty (30) days written notice of its
intention to withdraw. In the event any Employer withdraws from the Plan, the
Retirement Committee shall thereupon determine, on the basis of actuarial
valuation, that portion of the Trust Fund held on account of the Employees of
such Employer not yet retired. The Retirement Committee in its discretion shall
direct the Trustee either (1) to continue to hold such assets under the Plan on
the date of such withdrawals; or (2) to deliver such assets to such trustee or
trustees as shall be selected by such withdrawing Employer; or (3) to use such
assets to purchase an appropriate retirement annuity for each Employee of such
withdrawing Employer who was a Member on the date of such withdrawal.  

49

--------------------------------------------------------------------------------



Article 10. Contributions

10.1 Employer Contributions
Each Employer shall make contributions from time to time in such amounts as are
necessary to maintain the Plan on a sound actuarial basis and to meet the
minimum funding standards of Code section 412. However, an Employer may
discontinue its contributions for any reason at any time. Any forfeitures shall
be used to reduce the amount of any Employer contributions otherwise payable for
succeeding Plan Years and will not be applied to increase the benefits any
Member would otherwise receive under the Plan.

10.2 Reversion of Employer Contributions

(a)      That portion of a contribution made by an Employer by a mistake of fact
shall be returned to an Employer within one year after the payment of the
contribution.   (b) An Employer’s contributions to the Plan are conditioned upon
their deductibility under Code section 404. That portion of a contribution made
by an Employer and disallowed by the Internal Revenue Service as a deduction
under Code section 404 shall be returned to an Employer within one year after
the Internal Revenue Service disallows the deduction.   (c) Earnings
attributable to the contributions to be returned under this section shall not be
returned to an Employer and any losses attributable to such contributions shall
reduce the amount returned.

10.3 Rollover Contributions
The Trustee shall not accept a rollover contribution to the Plan on behalf of an
Employee.

Article 11. Administration of the Plan

11.1 Responsibility for Plan and Trust Administration
The Plan shall be administered by the Retirement Committee, which shall be
appointed by the Board of Directors of the Company and shall be responsible for
the general administration of the Plan. However, the Retirement Committee shall
have no responsibility for or control over the investment of Plan assets. The
investment of the assets of the Plan shall be managed by the Plan Assets
Committee (the “Plan Assets Committee”), which shall be appointed by the Board
of Directors of the Company, except to the extent that such responsibility has
been allocated or delegated as hereinafter otherwise provided. The Retirement
Committee and the Plan Assets Committee are each referred to as a “Committee” in
this Article 11. The Trustee shall be responsible for the management of the
Plan’s assets pursuant to the terms of the Trust Agreement. The Board of
Directors of the Company shall have the sole authority to appoint and remove any
Trustee or any member of the Committee, and to amend or terminate, in whole or
in part the Plan or the Trust. The Company, through the Committee shall have the
responsibility for the administration of the Plan, which is specifically
described in the Plan and the related Trust Agreement. Each of the Retirement
Committee and the Plan Assets Committee shall be a “named fiduciary” and the
Retirement Committee shall be the “plan administrator,” for purposes of the Code
and ERISA.

50

--------------------------------------------------------------------------------



11.2 Operation of the Committees
Each Committee shall consist of at least three persons appointed by the Board of
Directors of the Company. Members of the Committees may resign at any time upon
due notice in writing. The Board of Directors of the Company may remove any
member of any Committee at any time, with or without cause. Vacancies in each
Committee shall be filled by the Board of Directors of the Company as soon as is
reasonably possible after the vacancy occurs. Until a new appointment is made,
the remaining member or members of each Committee shall have full authority to
act as such Committee. Any member of a Committee may resign by delivering his
written resignation to the Secretary of the Company (the “Secretary”) and the
other members of the Committee. Any such resignation shall become effective upon
its receipt by the Secretary or on any other date as is agreed to by the
chairman of the Committee and the resigning member. Each Committee shall act by
a majority of its members at the time in office, and such action may be taken
either by vote at a meeting (including a telephone meeting) or by consent in
writing without a meeting. Each Committee shall hold meetings (including
telephone meetings) upon such notice and at such times and places as it may from
time to time determine. Notice of a meeting need not be given to any member of a
Committee who submits a signed waiver of notice before or after the meeting or
who attends a meeting (including a telephone meeting). Each Committee may adopt
such rules and appoint such subcommittees as it deems desirable for the conduct
of its affairs and the administration of the Plan, and may appoint one of its
members as its chairman. Each Committee shall elect a Secretary, who need not be
a member of the Committee, who shall record the minutes of its proceedings and
shall perform such other duties as may from time to time be assigned to him. Any
person dealing with a Committee shall be entitled to rely upon a certificate of
any member of such Committee, or its secretary, as to any act or determination
of the Committee. Each Committee may delegate such duties or powers, as it deems
necessary to carry out the administration of the Plan.

The Secretary (or other authorized officer of the Company) shall certify to the
Trustee the names and authorized signatures of the members of each Committee
and, as changes take place in membership, the names and signatures of new
members. Each Committee may authorize one or more of its respective members to
execute any document or documents on its behalf, in which event the applicable
Committee shall notify the Trustee in writing of such action and the name or
names of those so designated. The Trustee thereafter shall accept and rely
conclusively upon any direction or document executed by such member or members
as representing action by the Committee until such time as the Committee shall
file with the Trustee a written revocation of such designation.

11.3 Powers and Duties of the Retirement Committee
The members of the Retirement Committee are hereby designated as “named
fiduciaries,” within the meaning of section 402(a) of ERISA, with respect to the
operation and administration of the Plan and, except to the extent otherwise
provided herein, jointly shall administer the Plan in accordance with its terms
and shall have all powers necessary to carry out its duties hereunder. The
Retirement Committee shall determine, in a uniform and nondiscriminatory manner,
all questions concerning the administration, interpretation and application of
the Plan. Any such determination by the Retirement Committee shall be conclusive
and binding on all persons. In addition:

51

--------------------------------------------------------------------------------



          (A)      The Retirement Committee will determine the names of Members,
surviving Spouses and Beneficiaries and the amounts that are payable to them
from the Trust Fund in accordance with the provisions of the Plan.     (B) The
Retirement Committee shall keep in convenient form such data as shall be
necessary for actuarial valuations of the contingent assets and liabilities of
the Plan and for checking the experience thereof.     (C) The Retirement
Committee shall determine the manner in which the funds of the Plan shall be
dispensed including the form of voucher or waiver to be used in making
disbursements and the due notification of persons authorized to approve and sign
the same.     (D) The Retirement Committee shall determine whether a judgment,
decree or order, including approval of a property settlement agreement, made
pursuant to a state domestic relations law, including a community property law,
that relates to the provision of child support, alimony payments, or marital
property rights of a Spouse, former Spouse, child, or other dependent of the
Member is a qualified domestic relations order within the meaning of Code
section 414(p), and shall give the required notices and segregate any amounts
that may be subject to such order if it is a qualified domestic relations order,
and shall administer the distributions required by any such qualified domestic
relations order.     (E) The Retirement Committee is authorized to make such
rules and regulations as may be necessary to carry out the provisions of the
Plan and will determine any questions arising in the administration,
interpretation and application of the Plan, which determination shall be
conclusive and binding on all parties. The Retirement Committee is also
authorized to provide, on a nondiscriminatory basis, for accelerated vesting and
to purchase or arrange for payment of an appropriate annuity or any other form
of payment or to permit the immediate distribution of Plan benefits in those
cases involving groups of Employees involuntarily terminated, including, but not
limited to, cases involving groups of Employees who involuntarily cease to
render Creditable Service due to a liquidation, sale, or other means of
terminating the parent-subsidiary or controlled group relationship with an
Employer or the sale or other transfer to a third party of all or substantially
all of the assets used by an Employer in a trade or business conducted by an
Employer, when the Retirement Committee determines that such action is
appropriate to prevent inequities with respect to such Employees, and the
determination of the Committee in such matters shall be conclusive and binding
on all parties. Further, the Retirement Committee, upon the written request of
the Company’s Vice President-Organization and Human Resources, is authorized,
with respect to a Member of the Plan who has five or more years of Creditable
Service and who is transferred to the purchaser of a portion of the Company’s
operations, effective the day after the closing date of the sale, to grant
additional Creditable Service and additional credit for age under the Plan, on a
nondiscriminatory basis, in each case up to one percent for each year of
Creditable Service, and to advance the date through which a Member’s Earnings
are calculated pursuant to Section 2.1(s)  

52

--------------------------------------------------------------------------------



                    hereof, so as to prevent hardship with respect to his
participation in said purchaser’s pension plan. The Retirement Committee is also
authorized, with respect to a Member (i) whose Accrued Benefit is attributable
to the Cash Balance Formula and (ii) who has completed at least five years of
Creditable Service and (iii) who is transferred to the purchaser of a portion of
the Company’s operations, effective as of the day after the closing date of the
sale, to grant additional Annual Pay Credits and Interest Credits, on a
nondiscriminatory basis, so as to prevent hardship with respect to his
participation in said purchaser’s pension plan. The Retirement Committee is also
authorized to waive, either in whole or in part, the percentage reductions for
early commencement of retirement benefits set forth in Section 4.2(b)(2), on a
nondiscriminatory basis, in those cases where groups of Employees have
terminated employment either as a result of a reduction in the work force or for
similar economic reasons, and, the determination of the Retirement Committee
shall be conclusive and binding on all parties. The Retirement Committee is also
authorized to adopt such rules and regulations as it may consider necessary or
desirable for the conduct of its affairs and the transaction of its business,
including, but not limited to, the power on the part of the Retirement Committee
to act without formally convening and to provide that action of the Retirement
Committee may be expressed by written instrument signed by a majority of its
members. The Retirement Committee may retain legal counsel (who may be counsel
for the Company) when and if it is found necessary to do so and may also employ
such other assistants, clerical or otherwise, as may be requisite, and expend
such monies as may be requisite in their work. All of these expenses of the
Retirement Committee and the reasonable expenses of the Trustee in the
administration of the trust as well as for actuarial services may be paid out of
the Trust Fund to the extent permissible under applicable law. In exercising
such powers and authorities, the Retirement Committee shall at all times
exercise good faith, apply standards of uniform application and refrain from
arbitrary action.

11.4 Duties of the Plan Assets Committee

(a)      The Plan Assets Committee shall have exclusive authority and fiduciary
responsibility under ERISA, (i) to appoint and remove investment advisers, if
any, under the Plan and the Trust Agreement, (ii) to direct the segregation of
assets of the Trust Fund into an investment adviser account or accounts at any
time, and from time to time to add to or withdraw assets from such investment
adviser account or accounts as it deems desirable or appropriate and also to
direct the Company’s contribution or any portion thereof into any of the
accounts maintained under the Trust, (iii) to direct the Trustee to enter into
an agreement or agreements with an insurance company or companies designated by
the Plan Assets Committee as provided in the Trust Agreement, (iv) to establish
investment guidelines for areas other than those set forth above and, within
such guidelines, to direct the Trustee to purchase and sell securities or to
enter into one or more agreements with one or more companies, partnerships or
joint ventures and to transfer assets of the Trust Fund to such entities for
purposes of investment therein; provided however, that, except as expressly set
forth above, the Plan Assets Committee shall have no responsibility for or
control over the investment of the Plan assets held in the Trust Fund
established hereunder. In addition, the Plan Assets Committee shall receive the
reports and  

53

--------------------------------------------------------------------------------



  recommendations of the actuary designated by the Company concerning actuarial
assumptions to be adopted on subjects including, but not limited to, Employee
turnover, rate of mortality, disability rate, ages at actual retirement, rate of
pay increases, investment income and size of participant group, and make such
recommendations and determinations based upon such reports and recommendations
as it may deem necessary or appropriate. The Plan Assets Committee may appoint
or employ such persons as it deems necessary to render advice with respect to
any responsibility of the Plan Assets Committee under the Plan. The Plan Assets
Committee may allocate to any one or more of its members any responsibility that
it may have under the Plan and may designate any other person or persons to
carry out any responsibility of the Plan Assets Committee under the Plan. Any
person may serve in more than one fiduciary capacity with respect to the Plan.
Members of the Plan Assets Committee may resign at any time upon due notice in
writing. The Board of Directors of the Company may remove any Plan Assets
Committee members and appoint others in their places. The Plan Assets Committee
may act by a majority of its members.   (b)      The Plan Assets Committee is
authorized to make such rules and regulations as may be necessary to carry out
its duties under the Plan. The Plan Assets Committee is also authorized to adopt
such rules and regulations as it may consider necessary or desirable for the
conduct of its affairs and the transaction of its business, including, but not
limited to, the power on the part of the Plan Assets Committee to act without
formally convening and to provide that action of the Plan Assets Committee may
be expressed by written instrument signed by a majority of its members. The Plan
Assets Committee may retain legal counsel (who may be counsel for the Company)
when and if it be found necessary to do so and may also employ such other
assistants, clerical or otherwise, as may be requisite, and expend such monies
as may be requisite in their work. All of these expenses of the Plan Assets
Committee as well as expenses for investment counseling may be paid out of the
Trust Fund to the extent permissible under applicable law.

The Retirement Committee may make such rules and regulations in connection with
its administration of the Plan as are consistent with the terms and provisions
hereof.

11.5 Duties of the Trustee

The Trustee is hereby designated as a “named fiduciary”, within the meaning of
section 402(a) of ERISA, and shall possess all powers which may be necessary to
carry out its duties, as set forth in the Trust Agreement. In addition:

          (a)      The Trustee may, to the full extent permitted by law,
establish procedures for the designation of persons other than named fiduciaries
to carry out its fiduciary responsibilities (other than trustee
responsibilities) under the Plan. If the Trustee properly allocates any
fiduciary responsibility to another person or designates another person to carry
out any of its responsibilities, the Trustee shall not be liable for any act or
omission of such person in carrying out such responsibility, except as provided
in section 405(c) of ERISA.     (b) The Trustee shall act in accordance with any
directions issued to it directly by the Plan Assets Committee (or if required by
the terms of the applicable Trust  

54

--------------------------------------------------------------------------------



                   Agreement, indirectly by the Retirement Committee) with
respect to the Trustee’s exercise of any of the powers conferred upon it by the
Trust Agreement. Any direction to the Trustee shall be in writing and signed by
the secretary or a duly authorized member of the Plan Assets Committee. The
Retirement Committee, the Employers, and the Company, and their officers and
directors, shall be entitled to rely upon all tables, valuations, certificates,
and reports furnished by any enrolled actuary selected by the Retirement
Committee, upon all certificates and reports made by any accountant selected by
the Retirement Committee, the Company, or the Employers, and upon all opinions
given by any legal counsel selected by the Retirement Committee. The Retirement
Committee, the Company, and the Employers and their officers and directors,
shall be fully protected with respect to any action taken or suffered by them in
good faith in reliance upon any such actuary, accountant or counsel, and all
action so taken or suffered shall be conclusive upon all persons.

11.6 Standard of Duty
The members of the Retirement Committee and the Plan Assets Committee, as well
as the Trustee, shall discharge their duties with respect to the Plan solely in
the interests of the Members and their Beneficiaries and in accordance with
section 404 of ERISA.

11.7 Funding and Investment Policy
The Plan Assets Committee shall establish an investment policy and funding
policy consistent with the objectives of the Plan and the requirements of Title
I of ERISA. The Plan Assets Committee shall at least annually review such policy
and method. In establishing and reviewing such policy and method, the Plan
Assets Committee shall endeavor to determine the Plan’s short-term and long-term
financial needs, taking into account the need for liquidity to pay benefits and
the need for investment growth. The general objective of the funding policy and
method shall be at all times to maintain a balance between safety in capital
investment and investment return. All actions of the Plan Assets Committee taken
to carry out the purposes of this Section 11.7, and the reasons therefor, shall
be recorded in the minutes of the Plan Assets Committee and shall be made
available to the Board and senior financial officers of the Company.
Notwithstanding anything herein to the contrary, the Retirement Committee or the
Plan Assets Committee may provide for the funding of the payment of any benefits
prescribed by the Plan through the purchase of immediate or deferred annuities,
as the case may be, from any governmental agency or insurance company or
companies, approved by the Company.

11.8 Compensation and Expenses
The members of the Retirement Committee and the Plan Assets Committee shall
serve without compensation for services as such. All expenses of the Retirement
Committee and the Plan Assets Committee that are properly allocable to the Plan
shall be paid out of the Trust Fund, to the extent permissible under applicable
law, unless paid by the Company. Such expenses shall include any expenses
incidental to the functioning of the Retirement Committee and the Plan Assets
Committee, including, but not limited to, fees of independent accountants,
enrolled actuaries, legal counsel, investment advisors and other specialists and
other expenses.

55

--------------------------------------------------------------------------------



11.9 Non-Liability and Indemnification
To the extent permitted by law, the Retirement Committee, the Plan Assets
Committee, the Boards of Directors of the Employers, and the Employers and their
respective officers shall not be liable for the directions, actions or omissions
of any agent, legal or other counsel, accountant or any other expert who has
agreed to the performance of administrative duties in connection with the Plan
or Trust. The Committees, the Boards of Directors of the Employers, and the
Employers and their respective officers shall be entitled to rely upon all
certificates, reports, data, statistics, analyses and opinions which may be made
by such experts and shall be fully protected in respect to any action taken or
suffered by them in good faith reliance upon any such certificates, reports,
data, statistics, analyses or opinions; all action so taken or suffered shall be
conclusive upon each of them and upon all persons having or claiming to have any
interest in or under the Plan.

Each member of each of the Retirement Committee, the Plan Assets Committee, and
the Board of Directors, shall be indemnified by the Company against all costs
and expenses (including counsel fees but excluding any amount representing a
settlement unless such settlement be approved by the Board of Directors of the
Company) reasonably incurred by or imposed upon him, in connection with or
resulting from any action, suit or proceeding, to which he may be made a party
by reason of his being or having been a member of the Retirement Committee or
the Plan Assets Committee, as applicable (whether or not he continues to be a
member of such Committee at the time when such cost or expense is incurred or
imposed), to the full extent permitted by law. The foregoing rights of
indemnification shall not be exclusive of other rights to which any member of
the Retirement Committee or the Plan Assets Committee may be entitled as a
matter of law.

11.10 Claims Procedure
If an Employee, Member or Beneficiary (“Claimant”) receives an adverse
determination with respect to a claim for benefits which determination results,
wholly or partially, in the denial, reduction or termination of benefits under
the Plan, or the failure to provide full or partial payment, or if such adverse
determination is based upon eligibility, the Retirement Committee shall provide
the Claimant with written notification or electronic notification (in accordance
with the requirements of Department of Labor Regulation section 2520.104b
-1(c)(1)(i), (iii) and (iv)) of the adverse determination with respect to the
claim within a reasonable period of time, but not later than 90 days after the
claim has been received by the Plan; provided, however, that in the event of
special circumstances, such period may be extended beyond the initial 90-day
period but not later than 180 days after the claim has been received by the
Plan. In the event of such an extension, the Claimant shall be notified in
writing of the extension prior to the expiration of the initial 90-day period.
Such notification shall explain the special circumstances requiring the
extension and indicate the date by which the Plan expects to render a
determination with respect to the claim.

The notification of the adverse determination with respect to a claim provided
to the Claimant shall set forth the following:

          (a)      the specific reason or reasons for the adverse determination;

56

--------------------------------------------------------------------------------



          (b)      reference to the specific Plan provisions on which the
adverse determination is based;     (c) a description of any material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary;     (d) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review, including any time limits applicable with respect to such
steps; and     (e) a statement of the Claimant’s right to bring a civil action
under section 502(a) of ERISA following the adverse determination on review with
respect to the claim.

Any request for a review must be made in writing to the Retirement Committee
within 60 days of the date the Retirement Committee notifies the Claimant of the
adverse determination with respect to the claim. Upon receipt by the Plan of the
request for review, the claim will be reviewed by the Retirement Committee. A
Claimant’s request for a review must be given a full and fair review by the
Retirement Committee. In connection with such request, the Claimant, or his duly
authorized representative, may:

          (1)      upon request and free of charge, have reasonable access to
all documents, records and other information that is relevant (within the
meaning of Department of Labor Regulation section 2560.503-1(m)(8)) to the
claim; and     (2) submit written comments, documents, records and other
information relating to the claim.

The review of the claim by the Retirement Committee shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial determination.

If the Retirement Committee deems it appropriate, it may hold a hearing with
respect to a claim. If a hearing is held, the Claimant shall be entitled to be
represented by counsel. The determination of the Retirement Committee shall be
made within a reasonable period of time, but not later than 60 days after
receipt by the Plan of the request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time, in which
event such determination shall be rendered not later than 120 days after receipt
by the Plan of the request for review. If such an extension is required, written
notification of the extension shall be furnished to the Claimant prior to the
expiration of the initial 60-day period. Such notification shall explain the
special circumstances requiring the extension and indicate the date by which the
Plan expects to render a determination with respect to the review of the claim.

The Retirement Committee shall provide the Claimant with written notification or
electronic notification (in accordance with the requirements of Department of
Labor Regulation section 2520.104b -1(c)(1)(i), (iii) and (iv)) of its
determination with respect to its review of the claim. If the adverse
determination with respect to the claim is upheld by the Retirement Committee,
the notification shall set forth:

57

--------------------------------------------------------------------------------



          (a)      the specific reason or reasons for the adverse determination;
    (b) reference to the specific Plan provisions on which the adverse
determination is based;     (c) a statement that the Claimant is entitled to
receive upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (within the meaning of
Department of Labor Regulation section 2560.503-1(m)(8)) to the adverse
determination with respect to the claim; and     (d) a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA following
the adverse determination on review with respect to the claim.

All interpretations, determinations and decisions of the Retirement Committee
with respect to any claim shall be made by the Retirement Committee in its sole
discretion based on the Plan and documents presented to it and shall be final,
conclusive and binding.

 

Article 12. Trust Arrangements

12.1 Appointment of Trustee
A Trustee for the Plan shall be appointed from time to time by the Board of
Directors of the Company and, upon acceptance thereof, the Trustee shall perform
the duties and exercise the authority of the Trustee as set forth in the Plan
and in the Trust Agreement.

12.2 Removal of Trustee; Appointment of Other Trustee
The Board of Directors of the Company reserves the right to remove the Trustee
at any time and to appoint a successor Trustee.

12.3 Change in Trust Agreements
The Board of Directors of the Company may from time to time enter into such
further agreements with a Trustee or other parties and make such amendments to
Trust Agreements as it may deem necessary or desirable to carry out the Plan;
and may take such other steps and execute such other instruments as may be
deemed necessary or desirable to put the Plan into effect or to carry it out.

 

Article 13. Top-Heavy Plan Provisions

13.1 General Rule
In the event that the Plan is top-heavy, or is a member of a top-heavy group,
with respect to any Plan Year the provisions of Sections 13.4 through 13.7 shall
apply.

13.2 When Plan is Top-Heavy
The Plan shall be top-heavy for a Plan Year if as of the Applicable
Determination Date (as defined in Section 13.7(a)), the present value of the
cumulative Accrued Benefits under the Plan

58

--------------------------------------------------------------------------------



for Key Employees (as defined in Section 13.7(b)) exceeds 60 percent of the
cumulative Accrued Benefits under the Plan for all Employees (other than former
Key Employees) under the Plan. Such amounts shall include the value of any
distributions made with respect to an Employee during the five-year period
ending on the Applicable Determination Date. The Accrued Benefits of individuals
who have not performed services for an Employer or the Affiliates at any time
during the five-year period ending on the Applicable Determination Date shall
not be taken into account. The determination of the foregoing ratio shall be
made in accordance with Code section 416(g), which is incorporated herein by
this reference. Notwithstanding the foregoing, the Plan shall not be top-heavy
if it is part of any aggregation group of plans, as defined in Section 13.3(a),
that is not a top-heavy group.

13.3 When Plan is in Top-Heavy Group
A plan is a member of a top-heavy group with respect to a Plan Year if as of the
Applicable Determination Date (as defined in Section 13.8(a)), it is part of a
“required aggregation group” of plans which is top-heavy. For purposes of this
Article—

(a)      An “aggregation group of plans” shall consist of a “required
aggregation group” of plans that shall include each plan qualified under Code
section 401(a) which is maintained by an Employer or an Affiliate and (1) in
which a Key Employee (as defined in Section 13.7(b)) is a participant in the
Plan Year that contains the Applicable Determination Date, or any of the four
preceding Plan Years, or (2) which enables any other plan in which a Key
Employee is a participant to meet the requirements of Code section 401(a)(4) or
410. In addition, at the election of the Retirement Committee, an aggregation
group of plans may be expanded to include the “permissive aggregation group.”
“Permissive aggregation group” consists of the plans of an Employer or an
Affiliate that are required to be aggregated, plus one or more plans of an
Employer that are not part of a required aggregation group but that satisfy the
requirements of Code sections 401(a)(4) and 410 when considered with the
required aggregation group; and   (b) an aggregation group of plans shall be a
“top-heavy group” with respect to a Plan Year if as of the Applicable
Determination Date, the sum of—     (1)      the present value of the cumulative
Accrued Benefits for Key Employees under all defined benefit plans included in
such group, and     (2) the aggregate of the accounts of Key Employees under all
defined contribution plans included in such group exceeds 60 percent of a
similar sum determined for all Employees (other than former Key Employees)
covered under the aggregation group of plans. Cumulative Accrued Benefits and
account balances shall be adjusted for any distribution made in the one-year
period ending on the Applicable Determination Date and any contribution due but
unpaid as of said Applicable Determination Date; provided, however, that in the
case of a distribution made to a Member for a reason other than separation from
service, death or Disability, this provision shall be applied by substituting
“five-year period” for “one-year period.” Account balances and Accrued Benefits
of individuals who have not performed services for an Employer or any Affiliates
at any time during the one-year period ending on the Applicable Determination
Date shall not be taken into account. The  

59

--------------------------------------------------------------------------------



                   determination of the foregoing ratio, including the extent to
which distributions (including distributions from terminated plans), rollovers,
and transfers are taken into account, shall be made in accordance with Code
section 416 and the regulations thereunder.

13.4 Minimum Benefit

(a)      Notwithstanding any other section of the Plan to the contrary, each
Member who is not a Key Employee (as defined in Section 13.7(b)) shall accrue a
Normal Retirement Benefit for each year that shall not be less than two percent
of the Member’s average Limitation Earnings (as defined in Section 13.6) for the
five consecutive Plan Years for which such Limitation Earnings was the highest.
The accrual under this section shall be determined without regard to any Social
Security contribution or other Plan provisions for integration with Social
Security.   (b) No additional benefit accruals shall be provided under Section
13.4(a) once the total annual benefit payable under the Plan in the form of a
Single Life Annuity at age 65 equals or exceeds 20 percent of the Member’s
highest average Limitation Earnings (as defined in Section 13.6) for the five
consecutive years for which such Limitation Earnings was the highest.   (c) If a
Member who is not a Key Employee (as defined in Section 13.7(b)) is also a
participant under one or more defined contribution plans in an aggregation group
of plans maintained by an Employer in any Plan Year in which the Plan is
top-heavy, the minimum benefit credited to such Member in accordance with
Section 13.4(a) shall be offset by the Actuarial Equivalent of the value of an
Employer’s contributions to such defined contribution plan or plans on the
Non-Key Employee’s behalf. Such actuarial equivalent shall be calculated using
all accruals derived from Employer contributions, whether or not attributable to
years in which the Plan is top-heavy and may be used in determining whether the
minimum accrued benefit requirements for a Non-Key Employee has been satisfied.

13.5 Accelerated Vesting

(a)      For each Plan Year for which the Plan is top-heavy, or is a member of a
top-heavy group, the provisions of Section 4.2(a) shall be changed to provide
for vesting of a Member’s Accrued Benefit in accordance with the following
schedule:  

Completed Years of Creditable   Service Vested Percentage     Less than 2 years
0%     2 years but less than 3 years 40%     3 years but less than 4 years 60%  
  4 years but less than 5 years 80%     5 years or more 100%


60

--------------------------------------------------------------------------------



  Notwithstanding the foregoing, this subsection (a) shall not apply to the
Accrued Benefit of any Member who is not credited with an Hour of Service while
the Plan is top-heavy.     (b)      In a Plan Year in which the Plan is no
longer top-heavy or a member of a top-heavy group, the vesting provisions
contained in Section 4.2(a) shall be restored. Notwithstanding such restoration,
the provisions of Section 4.2(a), as modified by Section 14.5(a) above, shall
continue to apply in the case of a Member with three or more Years of Creditable
Service at the time of such restoration.

13.6 Limitation on Earnings
In determining a Member’s benefits for a Plan Year with respect to which the
Plan is top-heavy or is a member of a top-heavy group, the maximum amount of
Limitation Earnings for each year taken into account to determine Plan benefits
with respect to such Plan Year shall be the applicable dollar amount limitation
set forth in Section 2.1(s)(3) .

13.7 Definitions
For purposes of this Article 13—

(a)      “Applicable Determination Date” shall mean, with respect to the Plan,
the determin- ation date for the Plan Year of reference and, with respect to any
other plan, the determin- ation date for any plan year of such plan which falls
within such calendar year as of the Applicable Determination Date of the Plan.
For purposes of this subsection, the term “determination date” shall mean, with
respect to the initial plan year of a plan, the last day of such plan year and,
with respect to any other plan year of a plan, the last day of the preceding
plan year of such plan. The present value of an Accrued Benefit shall be
determined as of the most recent valuation date, used for purposes of Code
section 412, which is within the 12-month period ending on the Applicable
Determination Date.   (b) “Key Employee” shall mean a Member, former Member, or
a beneficiary as described in Code section 416(i)(1). Where an individual’s
compensation is a factor in determining whether he is a Key Employee, Total
Earnings (as defined in Section 9.7(a)(1)) shall be used.

Article 14. Miscellaneous

14.1 No Employment Rights Created
Neither the establishment nor the continuation of the Plan, nor anything
contained within the Plan, shall be deemed to give any person the right to
continued employment by an Employer or its Affiliates, or to affect the right of
an Employer or its Affiliates to terminate the employment of any individual.

14.2 Rights to Trust Assets
No Employee or Beneficiary shall have any right to, or interest in, any assets
of the Trust Fund upon termination of his employment or otherwise, except as
specifically provided under the Plan,

61

--------------------------------------------------------------------------------



and then only to the extent of the benefits payable under the Plan to such
Employee or Beneficiary out of the assets of the Trust Fund. All payments of
benefits as provided for in the Plan shall be made solely out of assets of the
Trust Fund and neither the Company, an Employer, the Affiliates, nor any
fiduciary of the Plan shall be liable therefor in any manner.

14.3 Nonalienation of Benefits
Except to the extent permissible under applicable law, benefits payable under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a Spouse or former
Spouse, or for any other relative of the Employee, prior to actually being
received by the person entitled to the benefit under the terms of the Plan; and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge, or otherwise dispose of any right to benefits payable hereunder, shall
be void. The Trust Fund shall not in any manner be liable for, or subject to,
the debts, contracts, liabilities, engagements, or torts of any person entitled
to benefits hereunder. Notwithstanding the foregoing, a Member’s benefits under
the Plan may be offset against any amount that the Member is ordered or required
to pay to the Plan due to a fiduciary breach or other misconduct effective for
judgments or settlement agreements made on or after August 5, 1997, as
determined in accordance with the requirements of section 206(d)(4) of ERISA, as
amended.

The preceding paragraph shall also apply to the creation, assignment, or
recognition of a right to any interest or benefit payable with respect to a
Member pursuant to a domestic relations order, unless such order is determined
to be a qualified domestic relations order (as defined in Code section 414(p)).
The Retirement Committee shall establish reasonable procedures to determine the
qualified status of domestic relations orders and to administer distributions
under such qualified orders. Any other provision of the Plan to the contrary
notwithstanding, if the amount payable to an alternate payee under a qualified
domestic relations order is less than or equal to $5,000, such amount shall be
paid as soon as practicable following the qualification of the order. If such
amount exceeds $5,000, it shall not be payable prior to the Member’s “earliest
retirement age” (within the meaning of Code section 414(p)(4)(B)).

14.4 Expenses
To the extent permissible under applicable law, all reasonable expenses of the
Plan and Trust Fund shall be paid by, and constitute a charge upon, the Trust
Fund, except to the extent that such expenses may have been paid by an Employer
in its sole and absolute discretion. Such expenses shall include any expenses
incident to the functioning of the Plan, including, without limitation,
attorneys’ fees and the compensation of actuaries and other agents, accounting
and clerical charges, expenses, if any, of being bonded as required by ERISA,
the premiums of plan termination insurance purchased from the Pension Benefit
Guaranty Corporation, and any other costs of administering the Plan.

14.5 Severability
In the event that any provision of the Plan is held invalid or illegal for any
reason, such invalidity or illegality shall not affect the remaining parts of
the Plan and the Plan shall be enforced and construed as if such provision had
never been inserted herein.

62

--------------------------------------------------------------------------------



14.6 Governing State
The Plan shall be construed in accordance with the laws of the State of New York
except where such laws have been preempted by ERISA or other laws of the United
States.

14.7 Facility of Payment
If the Retirement Committee shall find that any person to whom a benefit is
payable from the Trust Fund is unable to care for his affairs because of illness
or accident, any payments due (unless a prior claim therefor shall have been
made by a duly appointed guardian, committee, or other legal representative) may
be paid to the recipient’s Spouse, child, parent, brother or sister, or to any
person deemed by the Retirement Committee to have incurred expense for such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of any liability under the Plan therefor.

14.8 Missing Persons
If the Retirement Committee is unable to locate a proper payee within one year
after a benefit becomes payable, the Retirement Committee may treat the benefit
as a forfeiture; however, if a claim for benefits is subsequently presented by a
person entitled to a payment, the forfeited amount shall be recredited upon
verification of the claim, except for those amounts that have been paid pursuant
to an escheat or other applicable law.

14.9 Titles
The titles of sections are included only for convenience of reference and shall
not be construed as part of the Plan or in any respect affecting or modifying
its provisions.

63

--------------------------------------------------------------------------------



SCHEDULE A

Groups or classes eligible for participation in the Minerals Technologies Inc.
Retirement Plan (except in each case employees covered by a collective
bargaining agreement that does not provide for coverage of such employees under
the Plan, if there is evidence that retirement benefits were the subject of good
faith bargaining):

1.           All employees in the service of Minerals Technologies Inc.   2. All
employees in the service of the following Associate Companies:  

  Barretts Minerals Inc.   Specialty Minerals Inc.   MINTEQ International Inc.  
Specialty Minerals (Michigan) Inc.   Specialty Minerals Mississippi Inc.  
Synsil Products Inc.


SCHEDULE B

Early Retirement Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of early retirement benefits pursuant to Section
4.2(b)(2)(A):

Age   Percentage       65   100 64   96 63   92 62   88 61   84 60   80 59   76
58   72 57   68 56   64 55   60


64

--------------------------------------------------------------------------------



SCHEDULE C

Alternate Early Retirement Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of early retirement benefits pursuant to Section
4.2(b)(2)(B):

  Minimum Years    
Age
of Service
Percentage
64 26 100   63 27 100   62 28 100   61 29 100   60 30 100   59 31 96   58 32 92
  57 33 88   56 34 84   55 35 80  


SCHEDULE D

Vested Benefit Table

The following table sets forth the percentages which will apply at the ages
indicated in the computation of vested benefits pursuant to Section
4.2(b)(2)(C):

Age That Annuity   Percentage of Payments Commence   Vested Annuity 65+   100%
64   94 63   88 62   82 61   76 60   70 59   64 58   58 57   52 56   46 55   40


65

--------------------------------------------------------------------------------



SCHEDULE E

Other Company Service

A Member’s Creditable Service pursuant to Section 2.1(p)(5) shall include
service with the following employers as provided herein.

(1)      Service With Zedmark Refractories Corporation and/or Zedmark Inc.
Creditable Service, for purposes of vesting pursuant to Section 4.2(a), shall
include each full year of service for the period during which a Member was
employed by Zedmark Refractories Corporation and/or Zedmark, Inc. prior to
October 3, 1989, except if such Member was covered at such time by a collective
bargaining agreement that did not provide for coverage of such Member under the
Pfizer Plan. Creditable Service for purposes of benefit accrual under the Career
Earnings Formula shall include each full year of service for the period during
which a Member was employed by Zedmark Refractories Corporation and/or Zedmark,
Inc. prior to October 3, 1989, provided such number of full years of service may
not exceed the number of full years of service the Member is employed by the
Company after October 3, 1989; and provided, further, such Member was not
covered, on October 3, 1989, by a collective bargaining agreement that did not
provide for coverage of such Member under the Pfizer Plan.   (2) Service With
Nalco Chemical Company. Creditable Service, for purposes of vesting under
Section 4.2(a) and eligibility for early retirement under Section 4.2(b)(2)(A)
and (B) shall include each full year of service for the period during which a
Member was employed by Nalco Chemical Company prior to June 1, 1988, if such
Member was a transferred employee, as such term is defined in the Purchase
Agreement dated June 1, 1988, between Quigley Company, Inc. and Pfizer Inc., as
purchasers and Nalco Chemical Company, as seller.   (3) Service With Martin
Marietta Magnesia Specialties, Inc. With respect to Members who were employees
of Martin Marietta Magnesia Specialties, Inc. on April 30, 2001, who became
Employees on May 1, 2001, Creditable Service, for purposes of vesting under
Section 4.2(a) and eligibility for early retirement under Section 4.2(b)(2)
shall include each full year of service for the period during which a Member was
employed by Martin Marietta Magnesia Specialties, Inc. prior to May 1, 2001;
provided such Member was not covered, on April 30, 2001, by the terms of a
collective bargaining agreement of which Martin Marietta Magnesia Specialties,
Inc. was a party.  

66

--------------------------------------------------------------------------------